Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of June 24, 2014

among

PREMIER HEALTHCARE ALLIANCE, L.P.,

PREMIER SUPPLY CHAIN IMPROVEMENT, INC.

and

PREMIER HEALTHCARE SOLUTIONS, INC.,

as the Co-Borrowers,

PREMIER SERVICES, LLC

and

CERTAIN DOMESTIC SUBSIDIARIES OF HOLDINGS

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Line Lender

and L/C Issuer,

and

The Other Lenders Party Hereto

WELLS FARGO SECURITIES, LLC and MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Book Managers

BANK OF AMERICA, N.A.,

as Syndication Agent

and

CITIBANK, N.A.,

JPMORGAN CHASE BANK, N.A.

and

SUNTRUST BANK,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

            Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

    

Defined Terms

     1   

1.02

    

Other Interpretive Provisions

     28   

1.03

    

Accounting Terms

     28   

1.04

    

Rounding

     30   

1.05

    

Times of Day

     30   

1.06

    

Letter of Credit Amounts

     30   

1.07

    

Interpretation and Construction of Exceptions/Carveouts to Article VII Negative
Covenants

     30   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     30   

2.01

    

Committed Loans

     30   

2.02

    

Borrowings, Conversions and Continuations of Committed Loans

     31   

2.03

    

Letters of Credit

     32   

2.04

    

Swing Line Loans

     40   

2.05

    

Prepayments

     43   

2.06

    

Termination or Reduction of Commitments

     44   

2.07

    

Repayment of Loans

     45   

2.08

    

Interest

     45   

2.09

    

Fees

     46   

2.10

    

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     46   

2.11

    

Evidence of Debt

     47   

2.12

    

Payments Generally; Administrative Agent’s Clawback

     47   

2.13

    

Sharing of Payments by Lenders

     49   

2.14

    

Increase in Commitments

     50   

2.15

    

Joint and Several Liability

     51   

2.16

    

Cash Collateral

     52   

2.17

    

Defaulting Lenders

     53   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     55   

3.01

    

Taxes

     55   

3.02

    

Illegality

     60   

3.03

    

Inability to Determine Rates

     60   

3.04

    

Increased Costs

     61   

3.05

    

Compensation for Losses

     62   

3.06

    

Mitigation Obligations; Replacement of Lenders

     63   

3.07

    

Survival

     63   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     63   

4.01

    

Conditions of Initial Credit Extension

     63   

4.02

    

Conditions to all Credit Extensions

     66   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     67   

5.01

    

Existence, Qualification and Power

     67   

 

i



--------------------------------------------------------------------------------

5.02

    

Authorization; No Contravention

     67   

5.03

    

Governmental Authorization; Other Consents

     67   

5.04

    

Binding Effect

     67   

5.05

    

Financial Statements; No Material Adverse Effect

     67   

5.06

    

Litigation

     69   

5.07

    

No Default

     69   

5.08

    

Ownership of Property; Liens

     69   

5.09

    

Environmental Compliance

     69   

5.10

    

Insurance

     69   

5.11

    

Taxes

     69   

5.12

    

ERISA Compliance

     70   

5.13

    

Subsidiaries; Capital Stock

     71   

5.14

    

Margin Regulations; Investment Company Act

     71   

5.15

    

Disclosure

     71   

5.16

    

Compliance with Laws

     71   

5.17

    

Taxpayer Identification Number

     72   

5.18

    

Intellectual Property; Licenses, Etc.

     72   

5.19

    

Solvency

     73   

5.20

    

Labor Matters

     73   

5.21

    

Financial Statements

     73   

ARTICLE VI. AFFIRMATIVE COVENANTS

     74   

6.01

    

Financial Statements

     74   

6.02

    

Certificates; Other Information

     75   

6.03

    

Notices

     77   

6.04

    

Payment of Obligations

     77   

6.05

    

Preservation of Existence, Etc.

     78   

6.06

    

Maintenance of Properties

     78   

6.07

    

Maintenance of Insurance

     78   

6.08

    

Compliance with Laws

     78   

6.09

    

Books and Records

     79   

6.10

    

Inspection Rights

     79   

6.11

    

Use of Proceeds

     79   

6.12

    

Additional Guarantors

     79   

6.13

    

Pari Passu Status

     80   

6.14

    

Further Assurances

     80   

ARTICLE VII. NEGATIVE COVENANTS

     80   

7.01

    

Liens

     80   

7.02

    

Indebtedness

     82   

7.03

    

Fundamental Changes

     84   

7.04

    

Dispositions

     84   

7.05

    

Change in Nature of Business

     86   

7.06

    

Transactions with Affiliates

     86   

7.07

    

Use of Proceeds

     86   

7.08

    

Financial Covenants

     86   

7.09

    

Restricted Payments

     87   

7.10

    

Sales and Leasebacks

     87   

 

ii



--------------------------------------------------------------------------------

7.11

    

Reserved

     87   

7.12

    

Accounting Changes

     87   

7.13

    

Investments

     87   

7.14

    

Limitation on Restricted Actions

     88   

7.15

    

Holdings

     89   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     89   

8.01

    

Events of Default

     89   

8.02

    

Remedies Upon Event of Default

     91   

8.03

    

Application of Funds

     91   

ARTICLE IX. ADMINISTRATIVE AGENT

     93   

9.01

    

Appointment and Authority

     93   

9.02

    

Rights as a Lender

     93   

9.03

    

Exculpatory Provisions

     93   

9.04

    

Reliance by Administrative Agent

     94   

9.05

    

Delegation of Duties

     94   

9.06

    

Resignation of Administrative Agent

     94   

9.07

    

Non-Reliance on Administrative Agent and Other Lenders

     96   

9.08

    

No Other Duties, Etc.

     96   

9.09

    

Administrative Agent May File Proofs of Claim

     96   

9.10

    

Collateral and Loan Party Guaranty Matters

     97   

ARTICLE X. MISCELLANEOUS

     97   

10.01

    

Amendments, Etc.

     97   

10.02

    

Notices; Effectiveness; Electronic Communication

     99   

10.03

    

No Waiver; Cumulative Remedies; Enforcement

     101   

10.04

    

Expenses; Indemnity; Damage Waiver

     102   

10.05

    

Payments Set Aside

     104   

10.06

    

Successors and Assigns

     104   

10.07

    

Treatment of Certain Information; Confidentiality

     109   

10.08

    

Right of Setoff

     110   

10.09

    

Interest Rate Limitation

     110   

10.10

    

Counterparts; Integration; Effectiveness

     111   

10.11

    

Survival of Representations and Warranties

     111   

10.12

    

Severability

     111   

10.13

    

Replacement of Lenders

     111   

10.14

    

Governing Law; Jurisdiction; Etc.

     112   

10.15

    

Waiver of Jury Trial

     113   

10.16

    

No Advisory or Fiduciary Responsibility

     113   

10.17

    

Electronic Execution of Assignments and Certain Other Documents

     114   

10.18

    

USA PATRIOT Act

     114   

10.19

    

Time of the Essence

     114   

ARTICLE XI. LOAN PARTY GUARANTY

     115   

11.01

    

The Guaranty

     115   

11.02

    

Bankruptcy

     115   

11.03

    

Nature of Liability

     116   

11.04

    

Independent Obligation

     116   

 

iii



--------------------------------------------------------------------------------

11.05

    

Authorization

     116   

11.06

    

Reliance

     117   

11.07

    

Waiver

     117   

11.08

    

Limitation on Enforcement

     118   

11.09

    

Confirmation of Payment

     118   

11.10

    

Eligible Contract Participant

     118   

11.11

    

Keepwell

     119   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

  1.01(a)

    

Non-Wholly Owned Subsidiaries

  2.01

    

Commitments and Applicable Percentages

  5.03

    

Other Consents

  5.05

    

Supplement to Interim Financial Statements

  5.12

    

ERISA Compliance

  5.13

    

Subsidiaries; Capital Stock

  5.18

    

Intellectual Property Matters

  7.01

    

Existing Liens

  7.02

    

Existing Indebtedness

  7.13

    

Existing Investments

10.02

    

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS      Form of

A

    

Committed Loan Notice

B

    

Swing Line Loan Notice

C

    

Note

D

    

Compliance Certificate

E-1

    

Assignment and Assumption

E-2

    

Administrative Questionnaire

E-3

    

Joinder

F

    

Guarantor Joinder Agreement

G

    

Bank Product Provider Notice

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (hereinafter, as it may be from time to time amended,
modified, extended, renewed, substituted, and/or supplemented, referred to as
this “Agreement”) is entered into as of June 24, 2014, by and among PREMIER
HEALTHCARE ALLIANCE, L.P., a California limited partnership, PREMIER SUPPLY
CHAIN IMPROVEMENT, INC., a Delaware corporation and PREMIER HEALTHCARE
SOLUTIONS, INC., a Delaware corporation (collectively, the “Co-Borrowers”),
PREMIER SERVICES, LLC, a Delaware limited liability company (“Holdings”) and the
other Guarantors (as defined herein), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swing Line Lender and L/C
Issuer.

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders make loans and other financial accommodations to the Loan Parties in an
aggregate amount of up to $750,000,000, as more particularly described herein;
and

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Loan Parties on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Accepting Lenders” has the meaning set forth in Section 10.01.

“Act” has the meaning set forth in Section 10.18.

“Administrative Agent” means Wells Fargo Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Co-Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit “E-2” attached hereto and made a part hereof
or any other form approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” or “Credit Agreement” means this Credit Agreement, as it may be from
time to time amended, modified, extended, renewed, substituted, and/or
supplemented.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time,
the primary purpose of which is to prohibit bribery or corruption.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

Applicable Rate

 

Level

  

Consolidated Total Leverage Ratio

   Eurodollar
Rate
Margin     Base
Rate
Margin     Commitment
Fee     Letter of
Credit Fee  

I

   Less than or equal to 1.00 to 1.00      1.125 %      0.125 %      0.125 %   
  1.125 % 

II

   Greater than 1.00 to 1.00 but less than or equal to 1.50 to 1.00      1.250
%      0.250 %      0.150 %      1.250 % 

III

   Greater than 1.50 to 1.00 but less than or equal to 2.00 to 1.00      1.500
%      0.500 %      0.200 %      1.500 % 

IV

   Greater than 2.00 to 1.00      1.750 %      0.750 %      0.250 %      1.750
% 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level IV shall apply as of the
first Business Day after the date on which such Compliance Certificate was

 

2



--------------------------------------------------------------------------------

required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the Closing Date through the date on which the Administrative Agent
receives the Co-Borrower’s Compliance Certificate and related audited financial
statements for its 2014 fiscal year shall be determined based upon Pricing
Level I.

For the purposes of calculating the Consolidated Total Leverage Ratio in
connection with this definition only, and for no other purpose, to the extent
that Holdings or any direct or indirect Subsidiary of Holdings acquires a
Person, the Administrative Agent shall include in its calculation of
Consolidated EBITDA the pro forma effect of such acquisition as if such
acquisition shall have occurred on the first date of the applicable test period.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in their capacities as joint lead arrangers and
joint book managers.

“Assets” means, at any time, the total assets of Holdings and its direct and
indirect Subsidiaries on a Consolidated basis which would be shown as assets on
a Consolidated balance sheet of Holdings and its Consolidated Subsidiaries as of
such time prepared in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit “E-1” attached hereto and made a part hereof or any other
form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Premier Healthcare Solutions, Inc. and its direct and indirect Subsidiaries for
the fiscal years ended June 30, 2013, June 30, 2012 and June 30, 2011 and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Premier Healthcare Solutions, Inc. and
its direct and indirect Subsidiaries, including the notes thereto.

 

3



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America Fee Letter” means the letter agreement, dated May 16, 2014,
among PHA, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Loan Party or any Subsidiary by any Bank Product Provider:
(a) Cash Management Services; (b) products under any Hedging Agreement; and
(c) commercial credit card, purchase card and merchant card services; provided,
however, that for any of the foregoing to be included as “Obligations” for
purposes of a distribution under Section 8.03, the applicable Bank Product
Provider must have previously provided a Bank Product Provider Notice to the
Administrative Agent which shall provide the following information: (i) the
existence of such Bank Product, (ii) the maximum dollar amount (if reasonably
capable of being determined) of obligations arising thereunder (the “Bank
Product Amount”), and (iii) the methodology to be used by the Loan Parties and
the Administrative Agent in determining the obligations under such Bank Product
from time to time. The Bank Product Amount may be changed from time to time upon
prior written notice to the Administrative Agent and Borrowers by the Bank
Product Provider. Any Bank Product established from and after the time that the
Lenders have received written notice from the Borrower or the Administrative
Agent that an Event of Default exists, until such Event of Default has been
waived in accordance with Section 10.01, shall not be included as “Obligations”
for purposes of a distribution under Section 8.03.

“Bank Product Amount” shall have the meaning set forth in the definition of Bank
Product.

“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Loan Party or Subsidiary relating to Bank Products.

“Bank Product Provider” shall mean any Person that provides Bank Products to a
Loan Party or any Subsidiary to the extent that (a) such Person is a Lender, an
Affiliate of a Lender or any other Person that was a Lender (or an Affiliate of
a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit Agreement
or (b) such Person is a Lender or an Affiliate of a Lender on the Closing Date
and the Bank Product was entered into on or prior to the Closing Date (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender).

“Bank Product Provider Notice” shall mean a notice substantially in the form of
Exhibit G.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Prime Rate for such day, (b) the sum of the Federal Funds Rate for
such day plus fifty basis points (0.50%), and (c) except during any Eurodollar
Unavailability Period, the Eurodollar Rate for a one month Interest Period
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus one percent (1.0%).

 

4



--------------------------------------------------------------------------------

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance or condemnation proceeds shall be included
in Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted by the seller of such equipment for
the equipment being traded in at such time or the amount of such insurance or
condemnation proceeds, as the case may be.

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests (regardless of class), and (e) any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its reasonable
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to

 

5



--------------------------------------------------------------------------------

(a) the Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) the Lender, (ii) any domestic commercial bank of
recognized standing or any U.S. branch of a foreign bank having capital and
surplus in excess of $250,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank being an “Approved
Bank”), in each case with maturities of not more than 360 days from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within 12 months of the date of acquisition,
(d) repurchase agreements with a term of not more than thirty (30) days entered
into by any Person with a bank or trust company (including the Lender) or
recognized securities dealer having capital and surplus in excess of
$250,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations, (e) securities that have stated maturities beyond three months but
are priced and traded as short-term investments due to the liquidity provided
through the interest rate reset mechanism of seven (7) to thirty-five (35) days,
(f) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by one or more reputable financial
institutions having capital of at least $250,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (f), and (g) in the case of any Foreign Subsidiary,
high quality, short term, liquid investments made by such Foreign Subsidiary in
the ordinary course of managing its surplus cash positions in investments of at
least comparable quality as those described in clauses (a) through (f) above.

“Cash Management Services” shall mean any services provided from time to time to
any Loan Party or Subsidiary in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automatic
clearinghouse, controlled disbursement, depository, electronic funds transfer,
information reporting, lockbox, stop payment, overdraft and/or wire transfer
services and all other treasury and cash management services.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank

 

6



--------------------------------------------------------------------------------

Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means at any time the occurrence of any of the following
events: (a) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding (i) any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (ii)(A) any trustee under, and (B) the trust created by, the Voting Trust
Agreement Relating to Shares of Class B common stock of Premier, Inc. entered
into as of October 1, 2013, by and among Premier, Inc., Premier Purchasing
Partners, L.P., the holders of Class B common stock of Premier, Inc. and Wells
Fargo Delaware Trust Company, N.A.), of more than 35% of the aggregate issued
and outstanding Voting Stock of Premier, Inc.; (b) Premier, Inc. shall fail to
own, directly or indirectly, beneficially or of record, 75% of the aggregate
issued and outstanding Capital Stock of Premier Services, LLC; (c) Holdings
shall (i) cease to be a general partner of PHA or (ii) fail to own, directly or
indirectly, beneficially or of record, 75% of the aggregate general partner
voting interests of PHA; (d) PHA shall fail to own, directly or indirectly,
beneficially or of record, more than 50% of the aggregate issued and outstanding
Voting Stock of the other Co-Borrowers; and (e) during any period of 12
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of Premier, Inc. cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Closing Date Transactions” means collectively, the Refinancing and the initial
borrowings and other extensions of credit under this Agreement and the payment
of fees, commissions and expenses in connection with each of the foregoing.

“Co-Borrower” and “Co-Borrowers” have the meanings specified in the introductory
paragraph hereto.

 

7



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Co-Borrowers pursuant to Section 2.01, (b) purchase participations
in L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Commitment Letter” means the commitment letter with respect to the Facility,
dated May 16, 2014, among PHA, Wells Fargo Bank, Bank of America, N.A. and the
Arrangers.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit “A” attached hereto and made a
part hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit “D”.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of Holdings and its Subsidiaries or any other Person,
such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated EBITDA” means, as of any date of determination for the
Four-Quarter Period ending on such date, without duplication, (a) Consolidated
Net Income of the Loan Parties and their Subsidiaries for such period plus
(b) the sum of the following to the extent deducted in calculating Consolidated
Net Income for such period: (i) Consolidated Interest Expense of the Loan
Parties and their Subsidiaries for such period; (ii) the provision for Federal,
state, local and foreign income taxes payable by the Loan Parties and their
Subsidiaries for such period on a Consolidated basis; (iii) depreciation and
amortization expense of the Loan Parties and their Subsidiaries for such period
on a Consolidated basis (including amortization of intangibles (including, but
not limited to, goodwill) and organization costs); (iv) other non-cash charges,
non-cash expenses and non-cash items reducing Consolidated Net Income for such
period, including (A) charges against goodwill, (B) the amount of any non-cash
loss that is recognized pursuant to SFAS 141(R) in connection with the
recognition or re-measurement of any earnout payment liability, (C) the amount
of any non-cash loss associated with foreign exchange contracts, (D) the amount
of any amortization of customer contracts, non-compete agreements or other
intangible assets, and (E) the impact of acquisition accounting or similar
adjustments required or permitted by GAAP in connection with any Permitted
Acquisition;

 

8



--------------------------------------------------------------------------------

provided, that cash payments made in such period or in any future period in
respect of such non-cash charges, expenses or losses (excluding any such charge,
expense or loss incurred in the ordinary course of business that constitutes an
accrual of or a reserve for cash charges for any future period) shall be
subtracted from Consolidated Net Income in calculating Consolidated EBITDA in
the period when such payments are made; (v) following any Permitted Acquisition,
for each quarter during the four consecutive fiscal quarter period preceding the
date of any such Permitted Acquisition, such amounts of trailing twelve month
EBITDA for the target business acquired by any Loan Party in such Permitted
Acquisition as the Loan Parties and the Agent shall agree to in writing;
(vi) non-cash stock option and other equity-based compensation; and
(vii) non-recurring cash charges of up to $10,000,000 for any 12-month period,
minus (c) non-cash charges previously added back to Consolidated Net Income in
determining Consolidated EBITDA to the extent such non-cash charges have become
cash charges during such period minus (d) any other non-recurring cash or
non-cash gains during such period.

“Consolidated Interest Expense” means, as of any date of determination for the
Four-Quarter Period ending on such date, all interest expense (excluding
amortization of debt discount and premium, but including the interest component
under Capital Leases and synthetic leases, tax retention operating leases,
off-balance sheet loans and similar off-balance sheet financing products) for
such period of the Loan Parties and their Subsidiaries on a Consolidated basis.

“Consolidated Interest Coverage Ratio” means as of any date of determination for
the Four-Quarter Period ending on such date with respect to the Loan Parties and
their Subsidiaries on a Consolidated basis, the ratio of (a) Consolidated EBITDA
to (b) Consolidated Interest Expense paid or payable in cash.

“Consolidated Net Income” means for any period, on a Consolidated basis in
accordance with GAAP with respect to the Loan Parties and their Subsidiaries,
the income of such Person for such period, after deducting therefrom all
operating expenses, provisions for all taxes and reserves and all other proper
deductions, all determined in accordance with GAAP; provided, that in
calculating Consolidated Net Income of Holdings and its Subsidiaries for any
period, the net income (or loss) of any Person in which Holdings or any of its
Subsidiaries has a joint interest with a third party shall be excluded, except
to the extent such net income is actually paid in cash to Holdings or any of its
Subsidiaries by dividend or other distribution during such period.

“Consolidated Total Leverage Ratio” means as of any date of determination for
the Four-Quarter Period ending on such date, the ratio of (a) Funded Debt of the
Loan Parties and their Subsidiaries on the last day of such period on a
Consolidated basis to (b) Consolidated EBITDA of the Loan Parties and their
Subsidiaries for such period. For the purposes of calculating the Consolidated
Total Leverage Ratio in connection with determining compliance with the
financial covenant set forth and contained in Section 7.08(b) of this Agreement
only, and for no other purpose, to the extent that Holdings or any direct or
indirect Subsidiary of Holdings acquires a Person, the Administrative Agent
shall include in its calculation of Consolidated EBITDA the pro forma effect of
such acquisition as if such acquisition shall have occurred on the first date of
the applicable test period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

9



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Customary Permitted Liens” means the following:

(a) Liens (other than Environmental Liens and any Lien imposed under ERISA) for
taxes, assessments or charges of any Governmental Authority or claims not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained to the extent required by GAAP;

(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other like Liens (other than any Lien imposed under ERISA)
imposed by Laws, including, Liens in favor of any Governmental Authority
securing progress payments made under government contracts created in the
ordinary course of business and for amounts not yet due or which are being
contested in good faith by appropriate proceedings which are sufficient to
prevent imminent foreclosure of such Liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provision are being maintained to the extent required by GAAP;

(c) Liens (other than any Lien imposed under ERISA) incurred or deposits made in
the ordinary course of business (including surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids, leases,
contracts, statutory obligations and other similar obligations or arising as a
result of progress payments or deposits under government contracts (including
foreign government contracts); provided that in each such case such Liens
(i) were not incurred or made in connection with the incurrence or maintenance
of Indebtedness, the borrowing of money, the obtaining of advances or credit and
(ii) do not in the aggregate materially detract from the value of the Property
so encumbered or materially impair the use thereof in the operation of Holdings’
or its direct and indirect Consolidated Subsidiaries’ respective businesses;

(d) easements (including reciprocal easement agreements and utility agreements),
rights-of-way, covenants, consents, reservations, encroachments, variations and
other restrictions, charges or encumbrances (whether or not recorded) affecting
the use of real property or impairing the use thereof which are imposed by law
or arise in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Person owning
such Property;

 

10



--------------------------------------------------------------------------------

(e) Liens arising out of and with respect to customer deposits made in the
ordinary course of the Co-Borrowers’ respective businesses;

(f) Liens arising as a result of the filing of any financing statement under any
applicable state uniform commercial code or comparable Laws of any jurisdiction
covering consigned or leased goods which do not constitute assets of the
Co-Borrowers and which is not intended as security; and

(g) extensions, renewals or replacements of any Lien referred to in clauses
(a) through (f) above; provided that (i) in the case of clauses (a) through
(f) above, the principal amount of the obligation secured thereby is not
increased and (ii) any such extension, renewal or replacement is limited to the
Property originally encumbered thereby.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.17, any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Co-Borrowers in writing that
such failure is the result of such Lender’s reasonable determination that one or
more conditions precedent to

 

11



--------------------------------------------------------------------------------

funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied and cannot be satisfied within three Business Days of such
notification, (b) has notified the Co-Borrowers, the Administrative Agent or any
Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit unless
such Lender notifies the Administrative Agent and the Co-Borrowers in writing
that such failure to comply with its funding obligations is the result of such
Lender’s reasonable determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied and cannot be satisfied within three Business Days of such
notification, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Co-Borrowers), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided, that the term “Disposition” shall exclude any
issuance of Capital Stock by any Loan Party to any Person.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
Release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Co-Borrower, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

12



--------------------------------------------------------------------------------

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under any Environmental Laws or (b) damages arising from, or
costs incurred by such Governmental Authority in response to a Release or
threatened Release of any Hazardous Materials into the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Co-Borrowers within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Co-Borrowers or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” (as such term is defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the
Co-Borrowers or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Co-Borrowers or any ERISA
Affiliate.

“Eurodollar Rate” means for any Eurodollar Rate Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. London time, two
(2) Business Days prior to the commencement of the applicable Interest Period
for settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Co-Borrowers in accordance with Section 3.03(a) remains
in full force and effect.

 

13



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiaries” means (a) Premier UK Health Care Consulting Limited,
(b) Premier Insurance Management Services, Inc., (c) SVS LLC, (d) any Immaterial
Domestic Subsidiary, and (e) Non-Wholly Owned Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Party
Guaranty of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Loan Party Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the Loan
Party Guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Loan Party Guaranty or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Co-Borrowers hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Co-Borrowers are located, (c) any backup
withholding tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with clause (A) of Section 3.01(e)(ii),
(d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Co-Borrowers under Section 10.13), any United States withholding
tax that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 3.01(e)(ii), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Co-Borrowers with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (iii), and (e) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Loan Agreement” means that certain Loan Agreement dated as of
December 16, 2011, by and among Premier Healthcare Solutions, Inc., PHA, and
Wells Fargo Bank, as Lender, as amended, modified or supplemented from time to
time.

“Facility” has the meaning specified in the introductory paragraph hereto.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

14



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo Bank on
such day on such transactions as determined by the Administrative Agent.

“Fee Letters” shall mean a collective reference to the Bank of America Fee
Letter and the Wells Fargo Fee Letter.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Co-Borrowers are resident for tax
purposes (including such a Lender when acting in the capacity of the L/C
Issuer). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Four-Quarter Period” means the rolling, prior four consecutive fiscal quarters
ending on the date of any computation of any ratio or other provision contained
herein (including the quarter ending on the date as of which such computation is
made).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

15



--------------------------------------------------------------------------------

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness of such Person (other than Indebtedness set forth in clauses (d),
(e) and (i) of such definition.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of the Loan Documents.
Notwithstanding anything to the contrary in this Agreement, any obligations of a
Person under a lease (whether now existing or entered into in the future) that
is not (or would not be) a Capital Lease Obligation under GAAP as in effect on
the Closing Date, shall not be treated as a Capital Lease Obligation solely as a
result of the adoption of changes in GAAP.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, or local or
foreign court or governmental, and any agency, authority, instrumentality or
regulatory body, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra national bodies
such as the European Union or the European Central Bank) and the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing.

“GPO Participation Agreements” means the GPO Participation Agreements entered
into between PHA and customers of the group purchasing programs conducted by PHA
and its Affiliates, pursuant to which the limited partners are entitled to
purchase products and services under the terms of program contracts negotiated
with certain vendors.

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation, whether or not
contingent, (a) to purchase any such Indebtedness or any Property constituting
security therefor, (b) to advance or provide funds or other support for the
payment or purchase of any such Indebtedness or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person, (c) to lease or purchase Property, securities or services primarily for
the purpose of assuring the holder of such Indebtedness, or (d) to otherwise
assure or hold harmless the holder of such Indebtedness against loss in respect
thereof. The amount of any Guarantee hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount available to be advanced, if larger) of the
Indebtedness in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

“Guarantors” means, collectively, Holdings and the Domestic Subsidiaries of
Holdings (other than the Co-Borrowers) as are, or may from time to time become
parties to this Agreement.

 

16



--------------------------------------------------------------------------------

“Guarantor Joinder Agreement” shall mean a Guarantor Joinder Agreement in
substantially the form of Exhibit F, executed and delivered by a Person in
accordance with the provisions of Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including any interest rate swap, cap or collar
agreement or similar arrangement between such Person and one or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate hedging agreements.

“Hedging Agreement Termination Value” means, in respect of any one or more
Hedging Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Hedging Agreements, (a) for any
date on or after the date such Hedging Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in the foregoing
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Hedging Agreements, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Hedging
Agreements (which may include a Lender or any Affiliate of a Lender).

“HIPAA” means the (a) Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
state and local laws applicable to the Loan Parties regulating the privacy
and/or security of individually identifiable health information, including state
laws providing for notification of breach of privacy or security of individually
identifiable health information, in each case with respect to the laws described
in clauses (a), (b) and (c) of this definition, as the same may be amended,
modified or supplemented from time to time, any successor statutes thereto, any
and all rules or regulations promulgated from time to time thereunder.

“Holdings” means Premier Services, LLC.

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary of Holdings who
(a) generates less than 5% of Consolidated EBITDA on a pro forma basis for the
four (4) fiscal quarter period most recently ended or (b) owns less than 5% of
the Assets as of the last day of the most recently ended fiscal quarter of
Holdings.

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made,

 

17



--------------------------------------------------------------------------------

(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations (including
earnout obligations) of such Person incurred, issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than
(i) trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof and (ii) accounts payable incurred in the
ordinary course of business) which would appear as liabilities on a balance
sheet of such Person, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements, (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all Guarantees of such Person with respect to Indebtedness of
another Person, (h) the principal portion of all Capital Lease Obligations plus
any accrued interest thereon, (i) all net obligations of such Person under
Hedging Agreements, (j) the maximum amount of all letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) all preferred Capital Stock issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (l) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
plus any accrued interest thereon and (m) all obligations of the foregoing types
of any partnership in which such Person is a general partner; provided, that the
following shall not constitute “Indebtedness”: (A) obligations to any former
owners of Capital Stock of any Loan Party or any of its Subsidiaries relating to
the redemption of such Person’s equity in such Loan Party or Subsidiary and in
accordance with past practice; (B) amounts due under the terms of the GPO
Participation Agreements in effect from time to time among PHA and its
customers; and (C) amounts owed with respect to Tax Distributions.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

 

18



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Co-Borrowers in a Committed Loan Notice (or
twelve months if requested by the Co-Borrowers and consented to by all the
Lenders); provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Guidelines” means the “Investment Policies and Guidelines of
Premier, Inc. and Related Companies” provided to the Administrative Agent prior
to the Closing Date, and any material amendments, supplements and modifications
thereto after the Closing Date to the extent consented to by the Administrative
Agent in its reasonable discretion.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Co-Borrowers (or any Subsidiary thereof) or in
favor of the L/C Issuer and relating to such Letter of Credit.

“Joinder” means a joinder entered into by an Eligible Assignee (with the consent
of any party whose consent is required by Section 10.06(b)), and accepted by the
Administrative Agent, in substantially the form of Exhibit “E-3” attached hereto
and made a part hereof or any other form approved by the Administrative Agent.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial

 

19



--------------------------------------------------------------------------------

precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Wells Fargo Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Co-Borrowers and
the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. A Letter
of Credit may not be a commercial letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $25,000,000.00. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

20



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof).

“Loan” means an extension of credit by a Lender to the Co-Borrowers under
Article II in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
Guarantor Joinder Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.16, and the Fee Letters.

“Loan Modification Agreement” has the meaning set forth in Section 10.01.

“Loan Modification Offer” has the meaning set forth in Section 10.01.

“Loan Parties” means, collectively, the Co-Borrowers and each Guarantor.

“Loan Party Guaranty” means the guaranty of the Guarantors set forth in Article
XI.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse effect upon (a) the
operations, business, assets, liabilities (actual or contingent) or financial
condition of the Loan Parties and their Subsidiaries, taken as a whole, (b) the
ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents, or (c) the rights and remedies of the Administrative
Agent and the Lenders under this Agreement or any of the other Loan Documents.

“Maturity Date” means June 24, 2019; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the preceding Business Day.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Co-Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Non-Wholly Owned Subsidiary” means, to the extent listed on Schedule 1.01(a) as
of the Closing Date or hereafter designated as a Non-Wholly Owned Subsidiary in
writing by the Co-Borrowers to the Administrative Agent, any Subsidiary that is
not, directly or indirectly, a Wholly Owned Subsidiary of PHA.

“Note” means a promissory note made by the Co-Borrowers, on a joint and several
basis, in favor of a Lender evidencing Loans made by such Lender, substantially
in the form of Exhibit “C” attached hereto and made a part hereof.

 

21



--------------------------------------------------------------------------------

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and (b) for purposes of the Loan
Party Guaranty, all Bank Product Debt, but excluding all Excluded Swap
Obligations.

“OFAC” has the meaning specified in Section 5.16.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Co-Borrowers of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d)

“Partnership Agreement” means that certain Amended and Restated Limited
Partnership Agreement of Premier Healthcare Alliance, L.P., dated as of
September 25, 2013, by and among Holdings and the limited partners from time to
time party thereto, as amended, modified or supplemented from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

 

22



--------------------------------------------------------------------------------

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Co-Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any merger, consolidation, or acquisition with or
of any Person which complies with each of the following terms and conditions:

(a) said Person must be (i) in the healthcare line of business, or (ii) in any
related line of business, or a line of business that is reasonably
complimentary, ancillary or incidental to those engaged in by Holdings or any of
its Subsidiaries, which determination shall be made, at Administrative Agent’s
request, by any Responsible Officer of the Loan Party that is acquiring such
Person; and

(b) no Default or Event of Default shall exist at the time of, or shall result
or be caused by, such merger, consolidation, or acquisition;

(c) (i) all of the financial covenants set forth in Section 7.08 of this
Agreement must be complied with on a pro forma combined basis for the then
current period and (ii) if the aggregate consideration with respect to any such
acquisition is equal to or greater than $100,000,000, then as evidence of such
compliance, the Co-Borrowers shall have first delivered to the Administrative
Agent a written certificate signed by a Responsible Officer showing, in
reasonable detail, the calculation of the pro-forma Consolidated Total Leverage
Ratio of Holdings and its direct and indirect Subsidiaries on a Consolidated
basis, after giving effect to such merger, consolidation, or acquisition; and

(d) in the event a Co-Borrower (other than PHA, which shall be the surviving
Person in any Permitted Acquisition it is a party to) is not the surviving
Person, the surviving Person (the “Successor Borrower”) shall be a domestic
Person that expressly assumes, by a written agreement reasonably satisfactory in
form and substance to the Administrative Agent (which agreement may require, in
connection with such assumption, the delivery of such opinions of counsel (who
may be in-house counsel) as the Administrative Agent may reasonably require),
the obligations of the acquired Co-Borrower(s) under the Loan Documents,
including all covenants contained therein, and such Successor Borrower shall
succeed to and be substituted for said Co-Borrower(s) with the same effect as if
it had been named herein as a party hereto, provided, however, that PHA shall
provide not less than five Business Days notice of any merger, consolidation or
acquisition of a Co-Borrower, and PHA shall, promptly upon the request of the
Administrative Agent or any Lender, supply any documentation and other evidence
as is reasonably requested by the Administrative Agent or any Lender in order
for the Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations.

 

23



--------------------------------------------------------------------------------

“Permitted Amendment” shall have the meaning set forth in Section 10.01.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to (i) unpaid accrued interest and premiums thereon
(including tender premiums) plus fees and expenses (including upfront fees and
original issue discount) reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension, plus (ii) any
existing commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) immediately before and after giving effect
thereto, no Event of Default shall have occurred and be continuing, and (d) the
direct and contingent obligors with respect to such Indebtedness are not changed
unless any such change is consented to by Administrative Agent in its reasonable
discretion.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

“PHA” means Premier Healthcare Alliance, L.P., a California limited partnership.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Co-Borrowers
or any ERISA Affiliate or any such Plan to which any Co-Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo Bank as its “prime rate.” The “prime
rate” is a rate set by Wells Fargo Bank based upon various factors including
Wells Fargo Bank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by Wells Fargo Bank shall take effect at the opening of business on
the day specified in the public announcement of such change.

“Priority Indebtedness” means any Indebtedness of the Loan Parties and their
Subsidiaries that has a maturity date (or is subject to amortization or
prepayment) prior to the Maturity Date.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Public Lender” has the meaning specified in Section 6.02.

 

24



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Party Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Refinancing” has the meaning specified in Section 6.11.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” shall mean release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment or into or out of any Property, including the movement of
Hazardous Materials through or in the air, soil, surface water, groundwater or
real property.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

25



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock or other equity
interest of Holdings, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or other equity interest, or on account of any return of
capital to Holdings’ stockholders, partners or members (or the equivalent Person
thereof).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, however, Excluded Subsidiaries shall not be considered
Subsidiaries hereunder. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“SVS Loan Agreement” means that that certain Loan Agreement, dated as of
August 17, 2012, among SVS LLC, as Borrower, and Wells Fargo Bank, National
Association, as Bank, as amended, modified or supplemented from time to time.

“Swap Obligations” means, with respect to any Guarantor, an obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of § 1a(47) of the Commodity Exchange Act.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wells Fargo Bank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

26



--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit “B”.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000.00
and (b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax Distributions” shall have the meaning set forth in the Partnership
Agreement on the Closing Date, with such changes that do not adversely affect
the Borrowers or the Lenders in any material respect.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors, managers or persons performing
similar governance functions of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

“Wells Fargo Bank” means Wells Fargo Bank, National Association and its
successors.

“Wells Fargo Fee Letter” means the letter agreement, dated May 16, 2014, among
PHA, the Administrative Agent and Wells Fargo Securities, LLC.

“Wholly Owned Subsidiary” and “Wholly Owned Subsidiaries” shall mean any
Subsidiary or Subsidiaries of any Co-Borrower all of the Capital Stock (other
than directors’ qualifying shares but not in excess of the minimum number of
shares necessary to satisfy local ownership legal requirements) of which is/are,
at the time as of which any such determination is being made, owned by any
Co-Borrower, either directly or through any other Wholly Owned Subsidiary or
Wholly Owned Subsidiaries.

 

27



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Holdings and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

 

28



--------------------------------------------------------------------------------

(b) Whenever the phrase “to Co-Borrowers or any Loan Party’s knowledge” or words
of similar import relating to the knowledge or the awareness of Co-Borrowers or
Loan Parties are used in this Agreement or other Loan Documents, such phrase
shall mean and refer to (i) the actual knowledge of a Responsible Officer of
Co-Borrowers or such Loan Party or (ii) the knowledge that a Responsible Officer
of Co-Borrowers or such Loan Party would reasonably be expected to have obtained
during the the normal course performance of his or her duties.

(c) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Co-Borrowers or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Co-Borrowers shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Co-Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(d) Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of Holdings and its direct and indirect
Subsidiaries or to the determination of any amount for Holdings and its direct
and indirect Subsidiaries on a Consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that
Holdings is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.

 

29



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the
Co-Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 Interpretation and Construction of Exceptions/Carveouts to Article VII
Negative Covenants.

In connection with the exceptions/carveouts to the negative covenants set forth
and described in Article VII of this Agreement, each such exception/carveout
shall be available as described therein independent of, and separate, distinct,
and apart from, any other such exceptions/carveouts, including any other
exceptions/carveouts expressly set forth and described within the same section
of said Article VII. Any and all such exceptions/carveouts which make reference
to an aggregate dollar amount (i.e., a “basket”) shall be deemed to refer to the
aggregate dollar amount which the Lenders will permit Holdings and its
Subsidiaries to incur or to have incurred and to permit to remain outstanding
subsequent to the Closing Date, however, such aggregate dollar amount (i.e., a
“basket”) shall be deemed to be inclusive of, and not in addition to, the
aggregate dollar amount of each such exception/carve out which may have been
previously incurred and which is currently outstanding as of the Closing Date.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans in Dollars (hereinafter each such loan
shall be referred to as a “Committed Loan”) to the Co-Borrowers from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Co-Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

30



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Co-Borrowers’ irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans. Not
later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Co-Borrowers (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Co-Borrowers pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Co-Borrowers.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $2,500,000.00 or a whole multiple of $500,000.00 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000.00 or a whole multiple of $100,000.00 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Co-Borrowers are requesting a Committed Borrowing, a conversion of Committed
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Co-Borrowers fail to specify a Type of Committed Loan in
a Committed Loan Notice or if the Co-Borrowers fail to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Eurodollar Rate Loans with an Interest Period
of one month. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Co-Borrowers request a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. The Committed Loans
made on the Closing Date or any of the three (3) Business Days following the
Closing Date may only consist of Base Rate Loans unless the Co-Borrowers deliver
a funding indemnity letter in form and substance reasonably acceptable to the
Administrative Agent not less than three (3) Business Days prior to the Closing
Date.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify (but in any event on the same Business Day the Administrative
Agent receives such Committed Loan Notice) each Lender of the amount of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Co-Borrowers, the
Administrative Agent shall notify each Lender of the details of any

 

31



--------------------------------------------------------------------------------

automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the
Co-Borrowers in like funds as received by the Administrative Agent either by
(i) crediting the account of the Co-Borrowers on the books of Wells Fargo Bank
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Co-Borrowers; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing is given by the
Co-Borrowers, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Co-Borrowers as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default or Event of Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Co-Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Co-Borrowers
and the Lenders of any change in the Prime Rate promptly following the public
announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than 15 Interest Periods in
effect with respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Co-Borrowers or their
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Co-Borrowers or their Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all

 

32



--------------------------------------------------------------------------------

Swing Line Loans shall not exceed such Lender’s Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Co-Borrowers for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Co-Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Co-Borrowers’ ability to obtain Letters
of Credit shall be fully revolving, and accordingly the Co-Borrowers may, during
the foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000.00;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

 

33



--------------------------------------------------------------------------------

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to the L/C Issuer (in its reasonable discretion) with the
Co-Borrowers or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
reasonable discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Co-Borrowers delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Co-Borrowers.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In

 

34



--------------------------------------------------------------------------------

the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Co-Borrowers shall furnish to the L/C Issuer and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Co-Borrowers and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of a Co-Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Co-Borrowers so request in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (hereinafter
each referred to as an “Auto-Extension Letter of Credit”); provided that any
such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (hereinafter referred to as the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
L/C Issuer, the Co-Borrowers shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders

 

35



--------------------------------------------------------------------------------

have elected not to permit such extension or (2) from the Administrative Agent,
any Lender or the Co-Borrowers that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Co-Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the
Co-Borrowers and the Administrative Agent thereof. Not later than 11:00 a.m. on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Dollars (each such date, an “Honor Date”), the Co-Borrowers shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing. If the Co-Borrowers fail to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (hereinafter referred
to as the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Co-Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the Co-Borrowers in such amount. The Administrative Agent shall remit the
funds so received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Co-Borrowers shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on

 

36



--------------------------------------------------------------------------------

demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Co-Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Co-Borrowers of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Co-Borrowers to reimburse the L/C Issuer
for the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Co-Borrowers
or otherwise, including

 

37



--------------------------------------------------------------------------------

proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof in Dollars and in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause (ii) shall survive the payment
in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Co-Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Holdings or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Holdings or any
Subsidiary;

 

38



--------------------------------------------------------------------------------

The Co-Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Co-Borrowers’ instructions or other irregularity, the
Co-Borrowers will immediately notify the L/C Issuer. The Co-Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Co-Borrowers agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Co-Borrowers hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to their use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Co-Borrowers’ pursuing such rights and remedies as
they may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Co-Borrowers may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Co-Borrowers, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Co-Borrowers which the Co-Borrowers prove
were caused by the L/C Issuer’s willful misconduct, bad faith or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Co-Borrowers when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(h) Letter of Credit Fees. The Co-Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (hereinafter referred to as the “Letter of
Credit Fee”) for each Letter of Credit equal to the

 

39



--------------------------------------------------------------------------------

Applicable Rate for Letter of Credit Fee times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(i) Issuance Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Co-Borrowers shall pay directly to the L/C Issuer for its own account an
issuance fee with respect to each Letter of Credit, at the rate per annum
specified in the Wells Fargo Fee Letter, computed on the daily amount available
to be drawn under such Letter of Credit on a quarterly basis in arrears. Such
issuance fee shall be due and payable on the first Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Co-Borrowers shall pay directly to the L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Co-Borrowers shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Co-Borrowers hereby acknowledge that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the
Co-Borrowers, and that the Co-Borrowers’ business derives substantial benefits
from the businesses of such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, such agreement being made in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, in its sole
discretion, to make loans (hereinafter each such loan shall be referred to as a
“Swing Line Loan”) to the Co-Borrowers (in Dollars only) from time to time on
any Business Day during the Availability Period in an aggregate amount not to

 

40



--------------------------------------------------------------------------------

exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Co-Borrowers shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Co-Borrowers may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Co-Borrowers’ irrevocable notice to the Swing Line Lender and the Administrative
Agent, which notice may be given by telephone. Each such notice must be received
by the Swing Line Lender and the Administrative Agent not later than 3:00 p.m.
on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $1,000,000.00, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Co-Borrowers. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 3:30 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 4:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Co-Borrowers.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Co-Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written

 

41



--------------------------------------------------------------------------------

request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02. The Swing Line Lender shall furnish
the Co-Borrowers with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Co-Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Co-Borrowers or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default or Event of Default, or (C)

 

42



--------------------------------------------------------------------------------

any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Co-Borrowers to repay Swing Line Loans, together
with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Co-Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Co-Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Prepayments.

(a) Optional.

(i) The Co-Borrowers may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Committed Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $2,500,000.00 or a whole multiple of
$500,000.00 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding; and (C) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000.00 or a whole multiple of
$100,000.00 in excess thereof or, in each case, if less, the entire

 

43



--------------------------------------------------------------------------------

principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Co-Borrowers, the
Co-Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.17, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.

(ii) The Co-Borrowers may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000.00. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Co-Borrowers, the Co-Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(b) Mandatory. If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Co-Borrowers shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Co-Borrowers shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)
unless after the prepayment in full of the Loans the Total Outstandings exceed
the Aggregate Commitments then in effect.

2.06 Termination or Reduction of Commitments.

The Co-Borrowers may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000.00 or any whole multiple of $1,000,000.00 in
excess thereof, (iii) the Co-Borrowers shall not terminate or reduce the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Commitments, such Sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective

 

44



--------------------------------------------------------------------------------

date of such termination. A notice of termination delivered by Co-Borrowers may
state that such notice is conditioned upon the effectiveness of other credit
facilities in which case such notice may be revoked by Co-Borrowers (by notice
to Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied and so long as Co-Borrowers shall have paid any
amounts required to be paid to Administrative Agent, L/C Issuer or any Lender
pursuant to this Agreement in connection with such notice of prepayment.

2.07 Repayment of Loans.

(a) The Co-Borrowers shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.

(b) The Co-Borrowers shall repay each Swing Line Loan on the earlier to occur of
(i) the date which is ten (10) Business Days after such Loan is made and
(ii) the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) Default Rate.

(i) Upon the occurrence and during the continuance of an Event of Default
specified in Section 8.01(a) or 8.01(f), the principal of and interest on the
Loans and other amounts owing hereunder shall automatically thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) Upon the written request of the Required Lenders, while any other Event of
Default exists, the Co-Borrowers shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

45



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Co-Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate for Commitment Fee times the actual
daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.16. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. For purposes of
computing the commitment fee, Swing Line Loans shall not be counted towards or
considered to be usage of the Aggregate Commitments.

(b) Other Fees. The Co-Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Co-Borrowers or for any other reason, the Co-Borrowers or the
Lenders determine that (i) the Consolidated Total Leverage Ratio as calculated
by the Co-Borrowers as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Total Leverage Ratio would have resulted in
higher pricing for such period, the Co-Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Co-Borrowers under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the

 

46



--------------------------------------------------------------------------------

amount of interest and fees actually paid for such period. Conversely, if, as a
result of any such restatement or other adjustment which is made and delivered
to the Agent within sixty (60) days of the date said financial statements were
originally delivered to the Agent, a proper calculation of Consolidated Total
Leverage Ratio would have resulted in lower pricing for such period, the
Co-Borrowers shall be entitled to a prompt refund of the amount of the
overpayment of interest and fees for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article
VIII or elsewhere under this Agreement. The Co-Borrowers’ obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Co-Borrowers
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Co-Borrowers hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Co-Borrowers shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Co-Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Co-Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All

 

47



--------------------------------------------------------------------------------

payments received by the Administrative Agent after 2:00 p.m. on any Business
Day shall be deemed to have been received on the next succeeding Business Day.
If any payment to be made by the Co-Borrowers shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Co-Borrowers a corresponding amount.
In such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Co-Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Co-Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Federal Funds Rate, and (B) in the case of a payment to be made by the
Co-Borrowers, the interest rate applicable to Base Rate Loans. If the
Co-Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Co-Borrowers the amount of such interest paid by the Co-Borrowers
for such period. If such Lender pays its share of the applicable Committed
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Committed Loan included in such Committed Borrowing. Any payment
by the Co-Borrowers shall be without prejudice to any claim the Co-Borrowers may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Co-Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Co-Borrowers’ prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Co-Borrowers will not make
such payment, the Administrative Agent may assume that the Co-Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the Co-Borrowers has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Rate.

A notice of the Administrative Agent to any Lender or the Co-Borrowers with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

 

48



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Co-Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Co-Borrowers pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to Holdings or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

49



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Notwithstanding any term, condition or provision of this Section 2.13 or any
other provision of this Agreement to the contrary, any payment or other amount
received by the L/C Issuer or the Swing Line Lender, respectively, from cash or
deposit account balances used to Cash Collateralize obligations of a Lender to
(A) the L/C Issuer, in accordance with the terms, conditions, and provisions of
Section 2.03(a)(iii)(F), or (B) the Swing Line Lender, in accordance with the
terms, conditions, and provisions of Section 2.04(c)(i), shall be for the sole
benefit of the L/C Issuer and the Swing Line Lender, respectively, and shall not
be subject to the sharing provisions of this Section 2.13.

2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon prior express written notice to the Administrative Agent (which shall
promptly notify the Lenders), the Co-Borrowers may, from time to time, request
an increase in the maximum principal amount of the Facility by an amount (for
all such requests) not exceeding $250,000,000.00 in the aggregate (i.e., the
amount which would increase the principal amount of the Aggregate Commitments to
$1,000,000,000.00 in the aggregate); provided that (i) any such request for an
increase shall be in a minimum amount of $10,000,000.00, and (ii) the
Co-Borrowers may make a maximum of eight (8) such requests. At the time of
sending such notice, the Co-Borrowers (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such 10 Business Day time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment. No Lender shall be obligated to increase its Commitment
in connection with any request by the Co-Borrowers pursuant to this
Section 2.14.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Co-Borrowers and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
and subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Co-Borrowers may also invite additional Eligible Assignees to become Lenders
pursuant to a Joinder in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

50



--------------------------------------------------------------------------------

(d) Effective Date and Allocations. If the Facility is increased in accordance
with this Section, the Administrative Agent and the Co-Borrowers shall determine
the effective date (hereinafter referred to as the “Increase Effective Date”)
and the final allocation of such increase. The Administrative Agent shall
promptly notify the Co-Borrowers and the Lenders of the final allocation of such
increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Co-Borrowers shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the
Co-Borrowers, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are (1) with respect to representations and warranties that contain a
materiality qualification, true and correct and (2) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects, in each case on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default or Event of Default exists and (C) the Co-Borrowers
are in compliance, after giving effect to the incurrence or issuance of such
increase on a pro forma basis, with the financial covenants set forth in
Section 7.08. The Co-Borrowers shall prepay any Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section 2.14. The proceeds of any such increase shall be
used for the purposes set forth in Section 6.11, and the terms of any such
increase shall be identical to those of the Facility.

(f) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.15 Joint and Several Liability.

The Co-Borrowers hereby acknowledge, covenant and agree that all Obligations,
liabilities and covenants made, incurred and undertaken by them under this
Agreement and the other Loan Documents are on a joint and several basis,
including all obligations to pay principal, interest, fees, costs, and expenses.
Each of the Co-Borrowers hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this
Agreement (whether contractual, under Section 509 of the U.S. Bankruptcy Code,
or otherwise) to the claims of the Lenders or any Bank Product Provider against
the Co-Borrowers, any Guarantor or any other guarantor of the Obligations of the
Co-Borrowers owing to the Lenders or such Bank Product Provider (collectively,
the “Other Parties”) and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any Other Party which it may at
any time otherwise have as a result of this Agreement until such time as the
Obligations (other than contingent indemnification obligations) shall have been
paid in full and the Commitments have

 

51



--------------------------------------------------------------------------------

been terminated. Each of the Co-Borrowers hereby further agrees not to exercise
any right to enforce any other remedy which the Administrative Agent, the
Lenders or any Bank Product Provider now have or may hereafter have against any
Other Party, any endorser or any other guarantor of all or any part of the
Obligations of the Co-Borrowers or the Guarantors and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders and/or the Bank Product Providers to secure payment of the
Obligations of the Co-Borrowers and the Guarantors until such time as the
Obligations (other than contingent indemnification obligations) shall have been
paid in full and the Commitments have been terminated.

2.16 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Co-Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Co-Borrowers shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Wells Fargo Bank. The Co-Borrowers, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Co-Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

52



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.17 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Co-Borrowers may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Co-Borrowers,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Co-Borrowers as a
result of any judgment of a court of competent jurisdiction obtained by the
Co-Borrowers against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to that
Defaulting Lender or as otherwise directed by a court of competent

 

53



--------------------------------------------------------------------------------

jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Co-Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (x) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (y) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.

(b) Defaulting Lender Cure. If the Co-Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Co-Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

54



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Co-Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Co-Borrowers
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the
Co-Borrowers or the Administrative Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to subsection
(e) below.

(ii) If the Co-Borrowers or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent or the Co-Borrowers, as the case may be, shall withhold or
make such deductions as are determined by the Administrative Agent or the
Co-Borrowers, as the case may be, to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent or the Co-Borrowers, as the case may be, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Co-Borrowers shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Co-Borrowers. Without limiting the provisions
of subsection (a) above, the Co-Borrowers shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Co-Borrowers shall, and do hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Co-Borrowers or the Administrative Agent or paid by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Co-Borrowers hereunder or otherwise

 

55



--------------------------------------------------------------------------------

with respect to any Loan Document, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment or liability delivered to the Co-Borrowers by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Co-Borrowers and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Co-Borrowers or the
Administrative Agent) incurred by or asserted against the Co-Borrowers or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the
Co-Borrowers or the Administrative Agent pursuant to subsection (e). Each Lender
and the L/C Issuer hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or the L/C Issuer, as
the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Co-Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by the Co-Borrowers or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Co-Borrowers shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Co-Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Co-Borrowers or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Co-Borrowers and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Co-Borrowers or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Co-Borrowers
or the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Co-Borrowers pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution

 

56



--------------------------------------------------------------------------------

and submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender

(ii) Without limiting the generality of the foregoing, if the Co-Borrowers are
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Co-Borrowers and the
Administrative Agent, at the request of the Co-Borrowers or the Administrative
Agent, respectively, executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Co-Borrowers or the Administrative Agent as will
enable the Co-Borrowers or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Co-Borrowers and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Co-Borrowers or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Co-Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Co-Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made.

 

57



--------------------------------------------------------------------------------

and;

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Co-Borrowers
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional information reasonably requested by the Co-Borrowers or the
Administrative Agent as may be necessary for the Co-Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Each Lender shall promptly (A) notify the Co-Borrowers and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Co-Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.

(iv) The Administrative Agent shall deliver to the Co-Borrowers, when reasonably
requested by the Co-Borrowers, a properly completed and executed applicable IRS
form to permit the Co-Borrowers to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to U.S. Federal
withholding tax, (B) if applicable, the required rate of withholding or
deduction of such tax, and (C) the Administrative Agent’s entitlement to any
available exemption from, or reduction of, U.S. federal withholding tax in
respect of payments to be made to the Administrative Agent by a Loan Party
pursuant to this Agreement or any other Loan Document.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer

 

58



--------------------------------------------------------------------------------

determines, in its sole discretion, that it has received a refund (or a credit
against its future tax liability in lieu of a refund) of any Taxes or Other
Taxes as to which it has been indemnified by the Co-Borrowers or with respect to
which the Co-Borrowers has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Co-Borrowers an amount equal to such refund or
credit in lieu thereof (but only to the extent of indemnity payments made, or
additional amounts paid, by the Co-Borrowers under this Section with respect to
the Taxes or Other Taxes giving rise to such refund or credit in lieu thereof),
net of all out-of-pocket expenses incurred by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund or credit in lieu thereof), provided that the Co-Borrowers, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Co-Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority and delivers to the Co-Borrowers evidence
reasonably satisfactory to such Loan Parties of such repayment. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Co-Borrowers or any other
Person. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the Administrative Agent or any Lender be required to pay any amount
to the Co-Borrowers pursuant to this paragraph (f) the payment of which would
place the Administrative Agent or such Lender in a less favorable net after-Tax
position than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.

 

59



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the
Co-Borrowers through the Administrative Agent, any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Committed Loans
to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Co-Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the
Co-Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert (a) all Eurodollar Rate
Loans of such Lender and (b) all Base Rate Loans of such Lender as to which the
interest rate is determined with reference to the Eurodollar Rate to Base Rate
Loans as to which the interest rate is not determined with reference to the
Eurodollar Rate, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Base Rate Loans. Notwithstanding the foregoing to the
contrary and despite the illegality for such a Lender to make, maintain or fund
Eurodollar Rate Loans or Base Rate Loans as to which the interest rate is
determined with reference to the Eurodollar Rate, that Lender shall remain
committed to make Base Rate Loans and shall be entitled to recover interest
thereon at the Base Rate. Upon any such prepayment or conversion, the
Co-Borrowers shall also pay accrued interest on the amount so prepaid or
converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with a Base Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with a Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding or maintaining such Loan, the Administrative Agent will
promptly so notify the Co-Borrowers and each Lender. Thereafter, the obligation
of the Lenders to make or maintain Eurodollar Rate Loans and Base Rate Loans as
to which the interest rate is determined with reference to the Eurodollar Rate
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice; provided that any Eurodollar Rate Loan
outstanding prior to the giving of such notice may remain outstanding after the
giving of such notice until the end of the then applicable Interest Period with
respect thereto (without giving effect to any subsequent continuation or
conversion), unless such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Base Rate Loans for the remaining duration of such
Interest Period. Upon receipt of such notice, the Co-Borrowers may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans as to which the interest
rate is not determined with reference to the Eurodollar Rate in the amount
specified therein.

 

60



--------------------------------------------------------------------------------

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Co-Borrowers will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Co-Borrowers will pay to such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

61



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
Co-Borrowers shall be conclusive absent manifest error. The Co-Borrowers shall
pay such Lender or the L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Co-Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Co-Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Co-Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Co-Borrowers shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Co-Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Co-Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Co-Borrowers;
or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Co-Borrowers
pursuant to Section 10.13;

 

62



--------------------------------------------------------------------------------

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Co-Borrowers shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Co-Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Co-Borrowers are required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Co-Borrowers hereby agree
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender is a Defaulting Lender or requests
compensation under Section 3.04, or if the Co-Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Co-Borrowers may replace such Lender in
accordance with Section 10.13.

3.07 Survival. All of the Co-Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent on the Closing Date:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in

 

63



--------------------------------------------------------------------------------

the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement;

(ii) a Note executed by the Co-Borrowers in favor of each Lender requesting a
Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
state of incorporation and in each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(v) a favorable opinion of (A) McDermott Will & Emery LLP, special counsel to
the Loan Parties and (B) the General Counsel of the Loan Parties, each addressed
to the Administrative Agent and each Lender, as to matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of the Co-Borrowers
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that except as set forth in the Final Prospectus of Premier,
Inc., dated September 25, 2013, as filed with the Securities and Exchange
Commission on September 27, 2013 and each of the quarterly reports of Premier,
Inc. on Form 10-Q or Form 10-Q/A, as applicable, for the quarters ended
September 30, 2013, December 31, 2013 and March 31, 2014, there has been no
event or circumstance since June 30, 2013 that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (C) a calculation of the Consolidated Total Leverage Ratio as of the
last day of the fiscal quarter of the Co-Borrowers ended on March 31, 2014;

(viii) a certificate signed by a Responsible Officer of the Co-Borrowers
certifying that there is no action, suit, investigation or proceeding pending
or, to the

 

64



--------------------------------------------------------------------------------

knowledge of the Co-Borrowers, threatened in any court or before any arbitrator
or governmental authority that could reasonably be expected to have a Material
Adverse Effect;

(ix) an officer’s certificate prepared by the chief financial officer or other
Responsible Officer approved by the Administrative Agent of Holdings as to the
financial condition, solvency and related matters of the Loan Parties and their
Subsidiaries, on a Consolidated Basis, after giving effect to the transactions
and the initial borrowings under the Loan Documents.

(x) evidence reasonably establishing that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;

(xi) copies of the financial statements referred to in Section 5.05;

(xii) evidence reasonably establishing that Indebtedness for borrowed money of
the Loan Parties and their Subsidiaries existing pursuant to the credit
agreement dated as of December 16, 2011 among certain Loan Parties and Wells
Fargo Bank shall be repaid in full and all security interests related thereto
shall be terminated on or prior to the Closing Date; and

(xiii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Co-Borrowers shall have paid
(a) all reasonable actual fees, charges and disbursements of King & Spalding,
LLP, counsel to the Administrative Agent and the Arrangers (directly to such
counsel if requested by the Administrative Agent), to the extent invoiced on or
prior to the Closing Date and (b) all reasonable actual due diligence expenses
incurred by the Administrator Agent and the Arrangers, in connection with the
syndication of the credit facilities provided for herein and the preparation,
negotiation, execution, and delivery of the Loan Documents; provided, however,
the fees paid to counsel to the Administrative Agent and the Arrangers shall in
no event exceed the amount set forth in the Fee Letter.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

65



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Co-Borrowers and each other Loan
Party contained in Article V (other than those set forth and contained in
Sections 5.05(c) and 5.06) or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
(i) with respect to representations and warranties that contain a materiality
qualification, shall be true and correct on and as of the date of such Credit
Extension and (ii) with respect to representations and warranties that do not
contain a materiality qualification shall be true and correct in all material
respects on and as of the date of such Credit Extension, in each case except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Co-Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

66



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of the Loan Parties represents and warrants to the Administrative Agent and
the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
corporate, partnership or limited liability company power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Person is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its Property is subject,
in each case of clauses (i) and (ii), in any material respects; or (c) violate
any Law in any material respect.

5.03 Governmental Authorization; Other Consents. Except as has been obtained or
effected, as the case may be, no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by any Loan Party of this Agreement or any other Loan Document and, except as
set forth on Schedule 5.03, no consent of any other Person is required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document except any such consent has been obtained
or the failure of which to obtain could not reasonably be expected to have a
Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principals of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Holdings and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of Holdings and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

67



--------------------------------------------------------------------------------

(b) The unaudited Consolidated balance sheets of Premier, Inc. (or, with respect
to the statements dated September 30, 2013, Premier Healthcare Solutions, Inc.)
and its direct and indirect Subsidiaries on a Consolidated basis dated
September 30, 2013, December 31, 2013 and March 31, 2014, and the related
Consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of Holdings and its direct and indirect
Subsidiaries on a consolidated basis as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth, as of the Closing Date, all material
indebtedness and other liabilities, direct or contingent, of Holdings and its
Consolidated Subsidiaries as of the date of such financial statements, including
liabilities for taxes, material commitments and Indebtedness.

(c) Except as disclosed in the filings made by Premier, Inc. with the SEC prior
to the Closing Date, since the date of the Audited Financial Statements, there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect.

(d) The three-year projections of Premier, Inc. and its Subsidiaries (prepared
annually for the term of this Agreement) delivered to the Lenders on or prior to
the Closing Date have been prepared in good faith based upon reasonable
assumptions.

 

68



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Co-Borrowers, threatened in writing, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Co-Borrowers or any of their Subsidiaries or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Holdings and each Subsidiary has good record
and marketable title in fee simple to, or valid leasehold interests in, all
Property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The Property of Holdings and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.

5.09 Environmental Compliance. Holdings and its Subsidiaries conduct in the
ordinary course of business a review of the effect of reasonably applicable
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Co-Borrowers have reasonably
concluded that such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of Holdings and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Co-Borrowers, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where any Co-Borrowers or the
applicable Subsidiary operates.

5.11 Taxes. Holdings and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against Holdings or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

 

69



--------------------------------------------------------------------------------

5.12 ERISA Compliance.

(a) Except as has not resulted or could reasonably be expected to result in a
Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the knowledge of the Co-Borrowers, nothing has occurred that
would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the knowledge of the Co-Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) During the five year period prior to which this representation is made,
(i) no ERISA Event has occurred, and neither the Co-Borrowers nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Co-Borrowers and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Co-Borrowers nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the
Co-Borrowers nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Co-Borrowers nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) Neither the Co-Borrowers nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the Closing Date, those
listed on Schedule 5.12 attached hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

 

70



--------------------------------------------------------------------------------

5.13 Subsidiaries; Capital Stock. Holdings has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Capital Stock in such Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens. Holdings has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.13. All of the outstanding Capital Stock in
the Co-Borrowers have been validly issued and are fully paid and nonassessable.

5.14 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will engage, principally or as one of their
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of Holdings, any Person Controlling the Co-Borrowers, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Loan Parties have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which they or any of their Subsidiaries is subject, and all other matters known
to them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement or
certificate furnished in writing by any Loan Party to the Administrative Agent
or any Lender delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by other information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being recognized that projections to future events are not to be viewed
as facts and that the actual results during the period or periods covered by any
projections may materially differ from the projected results).

5.16 Compliance with Laws.

(a) Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(ii) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

(b) To the extent applicable, each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the Act.
No part of the proceeds of the Loans will be used, directly or indirectly, by
any

 

71



--------------------------------------------------------------------------------

Loan Party or any Subsidiary for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

(c) Holdings has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by Holdings, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Holdings, its Subsidiaries and their respective
officers and employees and to the knowledge of Holdings its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) Holdings, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of
Holdings, any agent of Holdings or any Subsidiary that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Loan or Letter of Credit, use of proceeds or other
transaction contemplated by the Credit Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

(d) Each Loan Party and each of their respective Subsidiaries is in compliance
in all material respects with HIPAA, except for such noncompliance which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Further, in each contractual arrangement that is
subject to HIPAA, each Loan Party which is a party to such contractual
arrangement and each of their respective Subsidiaries which is a party to such
contractual arrangement has: (i) to the extent required by HIPAA entered into a
written business associate agreement (as such term is defined under the HIPAA
regulations) that substantially meets the requirements of HIPAA; (ii) at all
times complied in all material respects with such business associate agreements
in respect of the HIPAA privacy and security standards; and (iii) at no time
experienced or had a material unauthorized use or disclosure of Protected Health
Information (as such term is defined under the HIPAA regulations) or privacy or
security breach or other privacy or security incident within the meaning of
HIPAA, except, in each case, for such failure to enter into agreements, such
noncompliance with the terms of agreements in respect of the HIPAA privacy and
security standards, and such unauthorized uses or disclosures, privacy or
security breaches or other privacy or security incidents which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

5.17 Taxpayer Identification Number. Each Loan Party’s true and correct U.S.
taxpayer identification numbers are set forth on Schedule 10.02.

5.18 Intellectual Property; Licenses, Etc. Holdings and its Subsidiaries own, or
possess the right to use, such trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (hereinafter collectively referred to as the “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
except where the failure to own or possess the right to use such IP Rights,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. To the knowledge of the Loan Parties, no slogan
or other advertising device, product, process or method now employed by Holdings
or any Subsidiary infringes upon any valid and enforceable rights held by any
other Person except where such infringement, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Except

 

72



--------------------------------------------------------------------------------

as specifically disclosed in Schedule 5.18, no litigation regarding any of the
foregoing is pending or, to the knowledge of the Loan Parties, threatened in
writing, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.19 Solvency.

The Loan Parties, taken as whole, are solvent and are able to pay their debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, and the fair saleable value of the Loan
Parties’ assets, measured on a going concern basis, exceeds all probable
liabilities, including those to be incurred pursuant to this Agreement. The Loan
Parties, taken as a whole, do not have unreasonably small capital in relation to
the business in which they are or propose to be engaged. The Loan Parties have
not incurred, and do not believe that they will incur, debts beyond their
ability to pay such debts as they become due. In executing the Loan Documents
and consummating the Transactions, none of the Loan Parties intends to hinder,
delay or defraud either present or future creditors or other Persons to which
one or more of the Loan Parties is or will become indebted. On the Closing Date,
the foregoing representations and warranties shall be made both before and after
giving effect to the transactions contemplated hereby.

5.20 Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Loan Parties or any of their Subsidiaries as of the Closing
Date and none of the Loan Parties or their Subsidiaries (a) has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last three years or (b) has knowledge of any potential or pending strike,
walkout or work stoppage. No unfair labor practice complaint is pending against
any Loan Party or any of its Subsidiaries which, if determined adversely, could
reasonably be expected to have a Material Adverse Effect. There are no strikes,
walkouts, work stoppages or other material labor difficulty pending or, to the
knowledge of the Loan Parties, threatened against any Loan Party.

5.21 Financial Statements.

The information contained in the financial statements of Premier, Inc. delivered
to the Administrative Agent pursuant to Section 6.01 for the most recently ended
fiscal period is not materially different than the financial information of
Holdings and its Subsidiaries on a Consolidated basis.

 

73



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
each Loan Party shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings (commencing with the fiscal year ended June 30, 2014), a
Consolidated balance sheet of Holdings and its direct and indirect Subsidiaries
on a Consolidated basis as of the end of such fiscal year, and the related
Consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such Consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings (commencing
with the fiscal quarter ended September 30, 2014), a Consolidated balance sheet
of Holdings and its direct and indirect Subsidiaries on a Consolidated basis as
of the end of such fiscal quarter, the related Consolidated statements of income
or operations for such fiscal quarter and for the portion of Holdings’ fiscal
year then ended, and the related Consolidated statements of changes in
shareholders’ equity, and cash flows for the portion of Holdings’ fiscal year
then ended, in each case (i) setting forth in comparative form, as applicable,
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
such Consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of Holdings. as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Holdings and its direct and indirect Subsidiaries on a
Consolidated basis in accordance with GAAP, subject only to normal year-end
audit adjustments and (ii) including management discussion and analysis of
operating results inclusive of operating metrics in comparative form; and

(c) as soon as available, but in any event within thirty (30) days after the end
of each fiscal year (including the fiscal year ending June 30, 2014), a copy of
the detailed annual operating budget or plan including cash flow projections of
Holdings and its Subsidiaries for the next four fiscal quarter period prepared
on a quarterly basis, in form and detail reasonably acceptable to the
Administrative Agent and the Lenders, together with a summary of the material
assumptions made in the preparation of such annual budget or plan.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Co-Borrowers shall not be separately required to furnish
such information under clauses (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Co-Borrowers to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.

Notwithstanding anything to the contrary in this Agreement, Holdings may satisfy
its obligations to deliver any financial information under this Section 6.01 by
furnishing financial information of Premier, Inc. to the extent there are no
material differences as determined by

 

74



--------------------------------------------------------------------------------

Holdings in its reasonable discretion and which financial statements shall
include unconsolidated information with respect to Premier, Inc.; provided that
in the event that Holdings determines that there are material differences, then
upon request by the Administrative Agent and (x) within 45 days after the date
of such request with respect to quarterly financial statements or (y) within 60
days after the date of such request with respect to annual financial statements,
Holdings shall deliver (i) calculations made in good faith by a Responsible
Officer of Holdings to eliminate the effect of such differences on a pro forma
basis or (ii) separate such financial statements of Holdings and its
Consolidated Subsidiaries.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

(a) promptly upon adoption thereof, any material amendments, supplements and
modifications to the Investment Guidelines;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended September 30, 2014), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer, assistant treasurer or controller of Holdings;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Co-Borrowers by independent accountants in connection with the accounts or
books of the Co-Borrowers or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each report, proxy
statement or financial statement or other report or communication sent to the
stockholders or bondholders of the Co-Borrowers, and copies of all annual,
regular, periodic and special reports and registration statements which the
Co-Borrowers may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934 and the Securities Act of 1933, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) promptly, and in any event within ten Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof, excluding routine comment letters from
the SEC regarding (i) registration statements that the Co-Borrowers have
previously filed or may file with the SEC under the Securities Act of 1933 and
(ii) periodic and other filings or proxy or information statements that the
Co-Borrowers may file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934; and

 

75



--------------------------------------------------------------------------------

(g) promptly upon receipt thereof, a copy or summary of any other report, or
“management letter” or similar report submitted by independent accountants to
any Loan Party or any of their Subsidiaries in connection with any annual,
interim or special audit of the books of such Person; and

(h) promptly, such additional information regarding the business, financial or
corporate affairs of Holdings or any Subsidiary, or compliance with the terms of
the Loan Documents, as the Administrative Agent or any Lender may from time to
time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Co-Borrowers post or file such documents, or provides a link thereto on the
Co-Borrowers’ website on the Internet at the website address listed on Schedule
10.02 or become publicly available on any website maintained by the SEC; or
(ii) on which such documents are posted on the Co-Borrowers’ behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Co-Borrowers
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Co-Borrowers shall be required to provide paper or electronic (PDF) copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Co-Borrowers with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

Each Co-Borrower hereby acknowledges that (a) the Administrative Agent and the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Co-Borrowers hereunder (hereinafter
collectively referred to as “Borrower Materials”) by posting the Co-Borrowers
Materials on IntraLinks or another similar electronic system (hereinafter
referred to as the “Platform”) and (b) certain of the Lenders (hereinafter each
referred to as a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Co-Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each of the Co-Borrowers hereby agrees that, so long as
said Co-Borrower is the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities, (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page

 

76



--------------------------------------------------------------------------------

thereof; (x) by marking Borrower Materials “PUBLIC,” the Co-Borrowers shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Co-Borrowers or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”
Notwithstanding the foregoing to the contrary, the Co-Borrowers shall be under
no obligation to mark any Borrower Materials “PUBLIC.”

6.03 Notices. Promptly following a Responsible Officer’s having knowledge
thereof, notify the Administrative Agent (who, in turn, will notify each other
Lender):

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of Holdings or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between Holdings or
any Subsidiary and any Governmental Authority; or (iii) the commencement of, or
any material adverse development in, any litigation or proceeding affecting
Holdings or any Subsidiary, including pursuant to any applicable Environmental
Laws;

(c) of the occurrence of any ERISA Event that has resulted or would reasonably
be expected to result in liability of any Co-Borrower under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $10,000,000; and

(d) of any material change in accounting policies or financial reporting
practices by Holdings or any Subsidiary, including any determination by any
Co-Borrower referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 (other than any notice pursuant to
Section 6.03(d)) shall be accompanied by a statement of a Responsible Officer of
the Co-Borrowers setting forth in reasonable detail of the occurrence referred
to therein and if requested by Administrative Agent, a statement of what action
the Co-Borrowers have taken and propose to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets; (b) all lawful claims which, if unpaid, would by law become a Lien upon
its Property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or

 

77



--------------------------------------------------------------------------------

agreement evidencing such Indebtedness, except where, in regard to the matters
described in clauses (a), (b) and (c) above, the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by such Co-Borrower or such
Subsidiary, or the failure to make payment could not reasonably be expected to
have a Material Adverse Effect.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect each Co-Borrower and
each Subsidiary’s legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.03 or Section 7.04; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear, casualty and condemnation excepted in the reasonable
judgment of the Co-Borrowers; and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons.

6.08 Compliance with Laws.

(a) Comply in all material respects with the requirements of all Laws (including
HIPAA) and all orders, writs, injunctions and decrees applicable to them or to
their business or Property, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (ii) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

(b) Maintain in effect and enforce policies and procedures reasonably designed
to ensure compliance in all material respects by Holdings, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

78



--------------------------------------------------------------------------------

6.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in material conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Co-Borrower or such Subsidiary, as the case may be; and (b) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over such Co-Borrower
or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Administrative Agent and Lenders so long as no Event of
Default exists, and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Co-Borrowers; provided, however, that (a) the Administrative Agent and the
Lenders shall not exercise such rights more often than one time during any
calendar year absent the existence of an Event of Default and (b) when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Co-Borrowers at any time during normal business
hours and with reasonable advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to refinance
the existing indebtedness, if any, of the Co-Borrowers and its Subsidiaries
under the Existing Loan Agreement (the “Refinancing”), (b) to pay fees,
commissions and expenses in connection with the Closing Date Transactions and
(c) to finance ongoing working capital requirements, including permitted
acquisitions, other general corporate purposes not in contravention of any Law
or of any Loan Document and associated costs and expenses and other general
corporate purposes of the Co-Borrowers and their Subsidiaries.

6.12 Additional Guarantors.

(a) Notify the Administrative Agent at the time that any Person becomes a
Domestic Subsidiary, and promptly thereafter (and in any event within 30 days of
the most recently ended fiscal quarter), cause such Person to (i) become a
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other document as the Administrative Agent shall reasonably
deem appropriate for such purpose and (ii) deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and favorable opinions of counsel (who may, other than with respect to
enforceability, be in-house counsel) to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in the foregoing clause (i)), all in form, content and
scope reasonably satisfactory to the Administrative Agent.

Excluded Subsidiaries shall not be considered Subsidiaries hereunder and
therefore shall not be required to become Guarantors pursuant to
Section 6.12(a), provided, that if all such Excluded Subsidiaries (i) generate
more than 20% of Consolidated EBITDA on a pro forma basis or (ii) own more than
20% of the Assets as of the last day of the most recently ended fiscal quarter
of Holdings, then Holdings shall, and shall cause its Subsidiaries to, cause
such number of Excluded Subsidiaries to become Guarantors in accordance with
Section 6.13(a) as is necessary to cause the matters described in the proviso
above to cease to be true after giving effect to any such Excluded Subsidiaries
becoming a Guarantor.

 

79



--------------------------------------------------------------------------------

(b) Any Excluded Subsidiary that becomes a Guarantor hereunder in accordance
with the provisions contained in this Section 6.13 shall, immediately upon
becoming a Guarantor, be deemed to be a Subsidiary (and shall cease to be an
Excluded Subsidiary) for all purposes under this Credit Agreement and the other
Loan Documents.

6.13 Pari Passu Status

Cause the Obligations to rank at least pari passu in right of payment with all
other present and future unsecured Indebtedness of such Co-Borrower and its
Subsidiaries.

6.14 Further Assurances

The Loan Parties shall provide such information regarding the operations,
business affairs and financial condition of Premier, Inc., the Loan Parties and
their Subsidiaries as the Administrative Agent or any Lender may reasonably
request.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
no Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Customary Permitted Liens;

(b) Liens in existence on the date hereof as set forth on Schedule 7.01 attached
hereto and made a part hereof and any extensions, renewals, or replacements
thereof, provided that (i) the aggregate principal amount of the Indebtedness
secured by such Lien(s) immediately prior to such extension, renewal, or
replacement is not increased or the maturity thereof changed and (ii) such
Lien(s) is not extended to any other Property in violation of this Agreement;

(c) Liens incidental to the conduct of its business or the ownership of its
Property which were not incurred in connection with the borrowing of money or
the obtaining of advances of credit and which in the aggregate do not materially
detract from the use or value of its Property or materially impair the use
thereof in the operation of its business;

(d) Liens in favor of Holdings or any Wholly Owned Subsidiary on Property of a
Subsidiary to secure obligations of such Subsidiary to Holdings or to a Wholly
Owned Subsidiary;

(e) Liens arising out of judgments for the payment of money to the extent not
constituting an Event of Default;

 

80



--------------------------------------------------------------------------------

(f) Liens on Property of any Person securing purchase money Indebtedness
(including Capital Leases) of such Person permitted under Section 7.02(c),
provided that any such Lien attaches to such Property concurrently with or
within one hundred and twenty (120) days after the acquisition thereof or any
Permitted Refinancing thereof, and provided, further, that no such Lien shall at
any time be extended to or cover any Property other than Property acquired with
such purchase money Indebtedness or subject to such Capital Lease (or Property
replacing such Property) and the proceeds thereof;

(g) Liens provided for in equipment leases (including financing statements and
undertakings to file the same), provided that such Liens are limited to the
equipment subject to such leases, accessions thereto and the proceeds thereof;

(h) Liens in favor of McKesson Corporation securing Indebtedness permitted
pursuant to Section 7.02(o);

(i) Liens securing Indebtedness or other obligations to any counterparty under
repurchase or securities loan agreements;

(j) Liens existing solely with respect to cash or deposit account balances used
to Cash Collateralize obligations of a Lender to (i) the L/C Issuer, in
accordance with the terms, conditions, and provisions of Section 2.03(a)(iii)(F)
or (ii) the Swing Line Lender, in accordance with the terms, conditions, and
provisions of Section 2.04(c)(i);

(k) Liens created by this Agreement or any other Loan Document;

(l) Liens securing Indebtedness permitted under Section 7.02(q); provided that
such Liens do not secure Indebtedness owing by Holdings or any of its
Subsidiaries in respect of (i) any private placement or note purchase facility
or facilities or (ii) any senior credit facility or facilities (including the
Facility);

(m) Normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(o) Any Lien existing on any Property or asset prior to the acquisition thereof
by a Loan Party or existing on any Property or asset of any Person that becomes
a Subsidiary or is merged with and into a Loan Party after the date hereof prior
to the time such Person becomes a Subsidiary or is merged with and into the
Borrower or any Subsidiary or any Permitted Refinancing thereof; provided that
such Lien shall secure only those obligations which it secures on the date of
such acquisition or the date such Person becomes a Subsidiary or is merged with
and into a Loan Party, as the case may be, or any Permitted Refinancing thereof;

(p) Liens that are contractual rights of set-off relating to (i) the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance or incurrence of Indebtedness or
(ii) pooled deposit, automatic clearing house or sweep accounts of a Loan Party
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of a Loan Party;

 

81



--------------------------------------------------------------------------------

(q) Non-exclusive licenses, sublicenses, leases or subleases granted to others
(i) not interfering in any material respect with the business of the Loan
Parties, taken as a whole, and (ii) not securing any Indebtedness;

(r) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto, which Indebtedness is permitted to be
incurred pursuant to Section 7.02 (l);

(s) Pledges or deposits of cash and Permitted Investments (i) securing
deductibles, self-insurance, co-payment, co-insurance, retentions,
indemnification and similar obligations to providers of insurance or
(ii) related to workers compensation, unemployment insurance and social security
laws or regulations, in each case, not securing Indebtedness and in the ordinary
course of business;

(t) Deposits to secure performance bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other similar
obligations, in each case in the ordinary course of business;

(u) Liens solely on any cash earnest money deposits or deposits in connection
with the indemnity obligations made by a Loan Party in connection with any
letter of intent or purchase agreement with respect to any Permitted
Acquisition; and

(v) Liens so long as neither (i) the aggregate outstanding principal amount of
the obligations secured thereby nor (ii) the aggregate Fair Market Value
(determined by senior management of the applicable Loan Party as of the date
such Lien is incurred) of the assets subject thereto exceeds (as to all Loan
Parties) $10,000,000 at any one time.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
except, without duplication:

(a) Indebtedness arising under this Agreement;

(b) Indebtedness of the Loan Parties and their Subsidiaries existing as of the
Closing Date set forth in Schedule 7.02 and Permitted Refinancings thereof;

(c) Purchase money Indebtedness hereafter incurred by the Loan Parties and their
Subsidiaries to finance the purchase of fixed assets (including through Capital
Leases), provided that (i) the total of all such Indebtedness shall not exceed
an aggregate principal amount of $50,000,000 at any one time outstanding;
(ii) such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) acquired; (iii) no such Indebtedness shall be refinanced other than by
a Permitted Refinancing thereof, and (iv) any such Indebtedness is incurred
prior to or within ninety (90) days after such acquisition of the fixed asset or
in connection with a Permitted Refinancing thereof;

(d) Obligations of any Loan Party or any Subsidiary in respect of Bank Products;

 

82



--------------------------------------------------------------------------------

(e) Indebtedness for taxes, assessments or charges of any Governmental Authority
or claims not at the time due and payable or which are being actively contested
in good faith by appropriate proceedings and against which reserves (to the
extent required) in accordance with GAAP have been established by such Credit
Party or Subsidiary, but only if the non-payment of such taxes being contested
does not result in a Lien upon any property of any Credit Party or Subsidiary
that has priority over the Lender’s Lien on the Property;

(f) Contingent liabilities arising out of the endorsement of negotiable
instruments in the ordinary course of collection or similar transactions in the
ordinary course of business;

(g) Unsecured intercompany Indebtedness among the Loan Parties;

(h) Guaranties by a Loan Party or any Subsidiary of a Loan Party’s obligations
of the types listed in this Section 7.02;

(i) Indebtedness of PHA to its limited partners arising pursuant to its
Partnership Agreement or any other Co-Borrower to its respective stockholders
arising pursuant to its stockholders agreement;

(j) Indebtedness of any Person that becomes a Subsidiary or is merged with and
into a Borrower, in each case, after the date hereof, or any Permitted
Refinancing thereof; provided, that (i) such Indebtedness exists at the time
such Person becomes a Subsidiary or is merged with and into a Borrower and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary or being merged with and into a Borrower or is a Permitted
Refinancing thereof and (ii) the aggregate principal amount of Indebtedness
permitted by this clause (j) shall not exceed $50,000,000 at any time
outstanding;

(k) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits (including contractual and statutory
benefits) or property, casualty, liability or credit insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business;

(l) Indebtedness consisting of the financing of insurance premiums;

(m) Indebtedness of a Loan Party (including letters of credit) in respect of
workers’ compensation claims, performance bonds, bid bonds, surety and appeal
bonds, performance and completion guarantees and similar obligations, payment
obligations in connection with self-insurance or similar obligations, in the
ordinary course of business;

(n) Other unsecured Indebtedness (other than Priority Indebtedness) of the Loan
Parties; provided that the Loan Parties are in pro forma compliance with each of
the financial covenants set forth in Section 7.08;

(o) Indebtedness of a Loan Party to McKesson Corporation in an aggregate amount
not to exceed $2,000,000 at any time outstanding;

(p) Guaranties by a Loan Party or any Subsidiary of Indebtedness under the SVS
Loan Agreement in an aggregate amount not to exceed $20,000,000 at any time
outstanding; and

(q) Other Indebtedness (including Priority Indebtedness) of the Loan Parties and
their Subsidiaries; provided, that the aggregate amount of such Indebtedness
shall not exceed an aggregate amount equal to 10% of Assets at any time.

 

83



--------------------------------------------------------------------------------

7.03 Fundamental Changes. Merge, dissolve, liquidate, wind-up, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person or, with respect to a
Co-Borrower, change its structure as a corporation, except that, so long as no
Default or Event of Default exists or would result therefrom,

(a) Holdings and its Subsidiaries may consummate Permitted Acquisitions;

(b) any Subsidiary may merge with (i) a Co-Borrower, provided that such
Co-Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person;

(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Co-Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be a Co-Borrower or a Guarantor;

(d) any Subsidiary that is not a Loan Party may merge or consolidate with or
into, or sell, transfer, lease or otherwise dispose of (in one transaction or in
a series of transactions) all or substantially all of its assets or all or
substantially all of the Capital Stock of any of its Subsidiaries to, any
Subsidiary that is not a Loan Party so long as such transaction could not
reasonably be expected to have a Material Adverse Effect;

(e) any Subsidiary of any Co-Borrower may merge or consolidate with or into, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets or all or substantially
all of the Capital Stock of any of its Subsidiaries to, any Person so long as
such transaction is otherwise permitted under Section 7.13, and if such
Subsidiary was a Loan Party immediately prior to effecting any such transaction,
the surviving entity is a Loan Party; and

(f) any Subsidiary (other than a Co-Borrower) may liquidate or dissolve if
(i) Co-Borrowers determine in good faith that such action is in the interest of
the Co-Borrowers and its Subsidiaries, (ii) such transaction is not
disadvantageous in any material respect to the rights or interest of the
Administrative Agent or the Lenders and (iii) the assets of such Subsidiary are
transferred to a Loan Party.

7.04 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) (i) any Loan Party or any Subsidiary may Dispose of assets to a Loan Party,
(ii) any Subsidiary that is not a Loan Party may Dispose of assets to a Loan
Party and (iii) any Subsidiary that is not a Loan Party may Dispose of assets to
any other Subsidiary that is not a Loan Party;

 

84



--------------------------------------------------------------------------------

(b) Holdings or any Subsidiary may Dispose of inventory in the ordinary course
of its business (including the Disposition of obsolete inventory);

(c) Holdings or any Subsidiary may Dispose of assets that, in its good faith
judgment, do not have any material useful or productive capacity, are fully used
or depreciated, are obsolete or are no longer necessary or productive in the
ordinary course of its business;

(d) Holdings or any Subsidiary may Dispose of assets other than as set forth in
the preceding clauses (a) through (c) and the succeeding clauses (e), (f), and
(g); provided that (i) such assets sold in any calendar year shall not, in the
aggregate, account for more than twenty-five percent (25%) of Consolidated
EBITDA or more than twenty-five percent (25%) of the total revenues of Holdings
and its direct and indirect Subsidiaries, on a Consolidated basis, for the prior
calendar year, and (ii) as of any date of determination, such assets sold during
the term of this Agreement shall not, in the aggregate, account for more than
fifty percent (50%) of Consolidated EBITDA or more than fifty percent (50%) of
the total revenues of Holdings and its direct and indirect Subsidiaries, on a
Consolidated basis, in each case on a cumulative basis from March 31, 2014
through the most recently completed fiscal quarter for which financial
statements are available;

(e) Holdings and its Subsidiaries may enter into and consummate transactions
permitted by Section 7.03;

(f) Holdings or any Subsidiary may grant non-exclusive licenses or sublicenses
of rights or interests in intellectual property to third parties in the ordinary
course of its business;

(g) Holdings or any Subsidiary may lease and sublease Property to other Persons
in the ordinary course of its business;

(h) the sale, lease, license or transfer of assets in connection with the
closing of any Loan Party’s leased locations to the extent such leased locations
are no longer used or useful in the conduct of such Loan Party’s business,

(i) any loss of, damage to or destruction of, or any condemnation or other
taking for public use of, any Property of any Loan Party;

(j) intellectual property that is, in the good faith judgment of the Loan
Parties, no longer economically practicable to maintain or useful in the conduct
of the business of the Loan Parties, taken as a whole,

(k) assignments, licenses, sublicenses, leases or subleases (including, of
intellectual property) granted to others not interfering in any material respect
with the business of the Loan Parties, taken as a whole,

(l) any sale or discount without recourse of accounts receivable or notes
receivable or similar obligations arising in the exercise of the good faith
judgment of senior management of the Borrowers or the applicable Subsidiary in
connection with the compromise, settlement or collection thereof, and

(m) any transfer of cash and any sale or liquidation of Investments permitted
under Section 7.13, in each case, for cash at Fair Market Value (as determined
by senior management of such Loan Party).

 

85



--------------------------------------------------------------------------------

7.05 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Holdings and
its Subsidiaries on the date hereof or any business substantially related,
reasonably complimentary, ancillary or incidental thereto. No Loan Party will,
nor will it permit any of its Subsidiaries to, (a) amend, modify or change its
articles of incorporation, certificate of designation (or corporate charter or
other similar organizational document) operating agreement or bylaws (or other
similar document) in any respect materially adverse to the interests of the
Lenders or (b) change its accounting method (except in accordance with GAAP) in
any manner materially adverse to the interests of the Lenders.

7.06 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of a Co-Borrower, whether or not in the ordinary course of
business, other than (a) on fair and reasonable terms substantially as favorable
to such Co-Borrower or such Subsidiary as would be obtainable by such
Co-Borrower or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, (b) normal compensation, fees
and advances to and reimbursement of expenses of and indemnities provided for
the benefit of officers and directors, (c) pursuant to agreements in existence
on the date hereof, (d) Investments permitted pursuant to Section 7.13,
(e) transactions and payments otherwise permitted by this Article VII, and
(f) transactions and payments made pursuant to the terms of the GPO
Participation Agreements in effect from time to time among PHA and its
customers.

7.07 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose. The Borrowers
will not request any Loan or Letter of Credit, and the Borrowers shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan or Letter
of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (c) in any manner
that would result in the violation of any Sanctions applicable to any Loan
Party.

7.08 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of Holdings to be less than
3.00 to 1.00.

(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio at any time during any period of four fiscal quarters of Holdings to be
greater than 3.00 to 1.00.

 

86



--------------------------------------------------------------------------------

7.09 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to declare or make any Restricted Payment
other than (a) Tax Distributions, (b) dividends payable solely in the Capital
Stock of such Person, (c) dividends or other distributions payable to the Loan
Parties and (d) so long as (i) no Default or Event of Default has occurred or is
continuing or would result therefrom and (ii) after giving effect to such
Restricted Payment on a pro forma basis, the Loan Parties are in compliance with
each of the financial covenants set forth in Section 7.08.

7.10 Sales and Leasebacks.

Enter into any arrangement with any lender or investor or to which such lender
or investor is a party providing for the leasing by Holdings or any Subsidiary
of real or personal property which has been or is to be Disposed of by such
Co-Borrower or such Subsidiary to such lender or investor or to any Person to
whom funds have been or are to be advanced by such lender or investor on the
security of such property or rental obligations of the Co-Borrowers or such
Subsidiary, in any case in excess at any time of an amount equal to ten percent
(10%) of Assets at such time, unless (a) the assets so Disposed of are subject
to, and may be Disposed of in compliance with, Section 7.04 and (b) such lease
obligations are Capital Leases and, immediately after giving effect to such
transaction, no Default or Event of Default exists or would exist after giving
effect to such transaction, including any Default or Event of Default with
respect to the financial covenants set forth in Section 7.08.

7.11 Reserved.

7.12 Accounting Changes.

Make any change in its (a) accounting policies or reporting practices, except
(i) as required or permitted by GAAP or (ii) otherwise, if not a material
change, or (b) fiscal year if such change is made for the purposes of, amongst
others, avoiding the occurrence of an Event of Default.

7.13 Investments.

Make any Investments, except for:

(a) Investments consisting of cash and Cash Equivalents including amounts held
in any Loan Party’s deposit accounts or investment accounts;

(b) Investments consisting of accounts receivable created, acquired or made by
any a Loan Party or any Subsidiary in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms;

(c) Investments consisting of Capital Stock, obligations, securities or other
property received by any Loan Party or any Subsidiary in settlement of accounts
receivable (created in the ordinary course of business) (i) from bankrupt or
insolvent obligors or (ii) arising from any litigation, arbitration or other
dispute;

 

87



--------------------------------------------------------------------------------

(d) Investments existing as of the Closing Date and set forth on Schedule 7.13;

(e) Investments in the form of one or more Permitted Acquisitions;

(f) Loans to and other Investments in any Loan Party (including in the form of
guaranties);

(g) guarantees by any Loan Party of leases (other than Capital Leases) or of
other obligations that do not constitute Indebtedness, in each case entered into
in the ordinary course of business;

(h) Investments in connection with Hedging Agreements;

(i) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers’ compensation, performance and other similar
deposits provided to third parties in the ordinary course of business;

(j) Investments with respect to performance bonds, bankers’ acceptances,
workers’ compensation claims, surety and appeal bond payments, obligations in
connection with self insurance or similar obligations and bank overdrafts;

(k) Investments made in accordance with the Investment Guidelines;

(l) guarantees by any Loan Party of Indebtedness arising under the SVS Loan
Agreement; and

(m) other Investments by the Loan Parties; provided that the Loan Parties are in
pro forma compliance with each of the financial covenants set forth in
Section 7.08.

7.14 Limitation on Restricted Actions.

Except as otherwise provided for in this Loan Agreement, create or otherwise
cause or suffer to exist or become effective any encumbrance or restriction on
the ability of any such Person to (a) pay dividends or make any other
distributions to any Loan Party on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, (b) pay any
Indebtedness or other obligation owed to any Loan Party, (c) make loans or
advances to any Loan Party, (d) sell, lease or transfer any of its properties or
assets to any Loan Party, or (e) act as a Guarantor except (in respect of any of
the matters referred to in clauses (a) (d) above) for such encumbrances or
restrictions existing under or by reason of (i) this Agreement and the other
Loan Documents or the SVS Loan Agreement, (ii) applicable law, (iii) any
document or instrument governing Indebtedness incurred pursuant to Section 7.02;
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, or (iv) any Lien
permitted pursuant to Section 7.01 or any document or instrument governing any
such Lien; provided, that any such restriction contained therein relates only to
the asset or assets subject to such Lien.

 

88



--------------------------------------------------------------------------------

7.15 Holdings

Permit Holdings to incur or permit to exist any Indebtedness other than
Indebtedness arising under the Loan Documents or by virtue of acting as general
partner of PHA, or grant or permit to exist any Liens upon any of its properties
or assets other than Liens arising under the Loan Documents or by virtue of
acting as general partner of PHA, or engage in any material operations, business
or activity other than (i) owning at least 75% of the Voting Stock of PHA and
all operations incidental thereto, (ii) acting as general partner to PHA and all
operations incidental thereto, (iii) executing the Loan Documents,
(iv) fulfilling its obligations under the Loan Documents, and (v) performing
administrative functions in connection with the operation of its business and
the business of its Subsidiaries.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Co-Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days following the Administrative Agent’s demand for
such reimbursement or payment for such amounts, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in (i) any of Sections 6.05, 6.10, 6.11, or
Article VII or (ii) Sections 6.01, 6.02 or 6.12 and such failure continues for
10 Business Days; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days following the earlier to occur of (i) knowledge by a
Responsible Officer of any Loan Party or (ii) receipt by any Loan Party of
notice thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of such Co-Borrower or
any other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any substantial and material respect when made or deemed made; or

(e) Cross-Default. (i) Any Co-Borrower or any Loan Party (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise and after the giving of any required notice
and the running of any applicable grace or cure periods) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Hedging Agreements) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$30,000,000.00, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or

 

89



--------------------------------------------------------------------------------

contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
(but only after the giving of any required notice, the expiration of any
permitted grace period or both) is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Hedging Agreement an
Early Termination Date (as defined in such Hedging Agreement) resulting from
(A) any event of default under such Hedging Agreement as to which the
Co-Borrowers or any Loan Party is the Defaulting Party (as defined in such
Hedging Agreement) or (B) any Termination Event (as so defined) under such
Hedging Agreement as to which a Co-Borrower or any Loan Party is an Affected
Party (as so defined) and, in either event, the Hedging Agreement Termination
Value owed by such Co-Borrower or such Loan Party as a result thereof is greater
than $30,000,000.00; or

(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
respective Property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its Property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against any Property of any such Person in an
aggregate principal amount of more than $30,000,000.00 and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding $30,000,000.00 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events that
have occurred, has resulted or would reasonably be expected to result in
liability of any Co-Borrower under

 

90



--------------------------------------------------------------------------------

Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of $30,000,000, or (ii) any Co-Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $30,000,000; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than
(i) as expressly permitted hereunder or thereunder, (ii) to the extent arising
from the action or inaction of the Administrative Agent that does not result
from a breach by Holdings and its Subsidiaries under the Loan Documents or
(iii) satisfaction in full of all the Obligations, ceases to be in full force
and effect; or any Loan Party or any other Person acting on behalf of a Loan
Party contests in any manner the validity or enforceability of any provision of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Co-Borrowers;

(c) require that the Co-Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Co-Borrowers under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Co-Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C

 

91



--------------------------------------------------------------------------------

Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities and expenses (including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and expenses (other than principal, interest and Letter of Credit
Fees) payable to the Lenders and the L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and amounts due and payable in respect
of Bank Products (other than Excluded Swap Obligations), ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Co-Borrowers pursuant to Sections 2.03 and 2.16;

Sixth, to all other Obligations and other obligations which shall have become
due and payable under the Loan Documents or otherwise and not repaid pursuant to
clauses “First” through “Fifth” above; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Co-Borrowers or as otherwise required by Law.

Subject to Section 2.03(c) and Section 2.16, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

92



--------------------------------------------------------------------------------

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Wells Fargo
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
IX are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and none of the Co-Borrowers or any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Co-Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Co-Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence, bad faith or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by the Co-Borrowers, a Lender or the L/C Issuer.

 

93



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the reasonable
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Co-Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Co-Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Co-Borrowers, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted

 

94



--------------------------------------------------------------------------------

such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders and the L/C Issuer, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Co-Borrowers and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Co-Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Co-Borrowers and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Wells Fargo Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of its or their respective duties and obligations hereunder or under
the other Loan Documents, and (c) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements reasonably satisfactory to
the retiring L/C Issuer to effectively assume the obligations of the retiring
L/C Issuer with respect to such Letters of Credit.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition of “Defaulting Lender”, the Required Lenders may,
to the extent permitted by applicable laws, by notice in writing to the
Co-Borrowers and such Person, remove such Person as Administrative Agent and, in
consultation with the Co-Borrowers, appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States; provided that, without the consent of the
Co-Borrowers (such consent not to be unreasonably withheld), the Required
Lenders shall not be permitted to select a successor that is not a U.S.
financial institution described in Treasury Regulation
Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank described in
Treasury Regulation Section 1.1441-1(b)(2)(iv)(A).

 

95



--------------------------------------------------------------------------------

If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days (or such earlier
day as shall be agreed by the Required Lenders) (hereinafter referred to as the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, syndications agents, or co-documentation agents,
if any, listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Co-Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other Property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer,

 

96



--------------------------------------------------------------------------------

to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Collateral and Loan Party Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any Property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements reasonably satisfactory to
the Administrative Agent and the L/C Issuer shall have been made), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, or (iii) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders; and

(b) to release any Guarantor from its obligations under the Loan Party Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Loan Party Guaranty pursuant to
this Section 9.10.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Co-Borrowers
or any other Loan Party therefrom, shall be effective unless in writing signed
by the Required Lenders and the Co-Borrowers or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the prior express
written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the prior express written consent
of such Lender;

 

97



--------------------------------------------------------------------------------

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly adversely affected
thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the prior express written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Co-Borrowers to pay interest or Letter of Credit
Fees at the Default Rate or (ii) to amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly adversely affected thereby;

(f) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender directly adversely affected thereby; or

(g) release all or substantially all of the value of the Loan Party Guaranty
without the prior express written consent of each Lender, except to the extent
the release of any Guarantor is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

In addition, notwithstanding anything to the contrary herein, the Co-Borrowers
may, by written notice to the Administrative Agent from time to time, make one
or more offers (each, a “Loan Modification Offer”) to all of the Lenders of any
class to make one or more amendments

 

98



--------------------------------------------------------------------------------

or modifications to (a) allow the maturity and scheduled amortization of the
Loans and/or Commitments of the Accepting Lenders (as defined below) to be
extended and (b) increase the Applicable Rate, the Commitment Fees and/or the
Letter of Credit Fees set forth in the Applicable Rate payable with respect to
the Loans and Commitments of the Accepting Lenders, (“Permitted Amendments”)
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Co-Borrowers. Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective. Permitted
Amendments shall become effective only with respect to the Loans and/or
Commitments of the Lenders that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and/or Commitments as to which
such Lender’s acceptance has been made. Each Loan Party and each Accepting
Lender shall execute and deliver to the Administrative Agent an agreement
containing the terms of the Permitted Amendments (a “Loan Modification
Agreement”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Loan Modification Agreement. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Loan
Modification Agreement, this Credit Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Permitted Amendment evidenced thereby and only with respect to the Loans and
Commitments of the Accepting Lenders as to which such Lenders’ acceptance has
been made.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Co-Borrowers, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

99



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the
Co-Borrowers may, in their respective discretion, agree to accept notices and
other communications to them hereunder by electronic communications pursuant to
procedures approved by them, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (hereinafter
collectively referred to as the “Agent Parties”) have any liability to the
Co-Borrowers, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Co-Borrowers’ or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Co-Borrowers, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of the Co-Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other

 

100



--------------------------------------------------------------------------------

communications hereunder by notice to the Co-Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Co-Borrowers or their securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Co-Borrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Co-Borrowers shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Co-Borrowers. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender

 

101



--------------------------------------------------------------------------------

from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Co-Borrowers shall pay (i) all reasonable and
properly documented actual out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable and properly documented
actual fees, charges and disbursements of counsel for the Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated and promptly following
written demand therefor), (ii) all reasonable and properly documented actual
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and properly documented actual
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable and properly documented actual fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. The Co-Borrowers shall have no obligation to
pay, or reimburse any Person for, the fees and time charges of attorneys who are
employees of the Administrative Agent, any Lender or the L/C Issuer.

(b) Indemnification by the Co-Borrowers. The Co-Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all liabilities, damages, claims, costs and expenses (including the
reasonable and properly documented actual fees, charges and disbursements of one
external counsel and one external local counsel in each applicable jurisdiction
if required and as selected by the Administrative Agent (and to the extent an
Indemnitee determines, after consultation with legal counsel, that an actual or
potential conflict may require use of separate counsel by such Indemnitee,
separate legal counsel for such Indemnitee)), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Co-Borrowers or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions

 

102



--------------------------------------------------------------------------------

contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any Property owned or operated by the
Co-Borrowers or any of their Subsidiaries, or any Environmental Liability
related in any way to the Co-Borrowers or any of their Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Co-Borrowers or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (w) have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnitee;
(x) result from a claim brought by the Co-Borrowers or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document; (y) the material breach of the this
Agreement or the other Loan Documents by an Indemnitee; or (z) any dispute
solely among Indemnitees, solely to the extent that the underlying dispute does
not (A) arise as a result of any action, inaction or representation of, or
information provided by or on behalf of, the Co-Borrowers or any of their
subsidiaries or affiliates or (B) relate to claims against any indemnified party
in its capacity or in fulfilling its role as an Administrative Agent or arranger
or any similar role under this Agreement or the other Loan Documents (in the
case of each of the preceding clauses (w) through (z), as determined by a court
of competent jurisdiction in a final non-appealable judgment).

(c) Reimbursement by Lenders. To the extent that the Co-Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Co-Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any

 

103



--------------------------------------------------------------------------------

damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
twenty (20) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Co-Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of the Co-Borrowers or
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior express written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to

 

104



--------------------------------------------------------------------------------

the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000.00 unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Co-Borrowers otherwise consent (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Co-Borrowers (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Co-Borrowers shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

105



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500.00; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Co-Borrower or Related Parties. No such assignment shall be
made to the Co-Borrowers, any Guarantor, or any of the Co-Borrowers respective
Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Co-Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without

 

106



--------------------------------------------------------------------------------

compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Co-Borrowers (at their reasonable expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Co-Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (hereinafter referred to as the “Register”). The entries in
the Register shall be conclusive, and the Co-Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Co-Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Co-Borrowers, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, sell participations to any Person (other than a natural
person, a Defaulting Lender or the Co-Borrowers or any Guarantor or any of the
Co-Borrowers’ respective Affiliates or Subsidiaries) (hereinafter each shall be
referred to as a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Co-Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

107



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Co-Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Co-Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103 1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Co-Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Co-Borrowers are notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Co-Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo Bank assigns all of its Commitment and Loans pursuant to subsection
(b) above, Wells Fargo Bank may, (i) upon 30 days’ notice to the Co-Borrowers
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Co-Borrowers, resign as Swing Line Lender. In the event of any

 

108



--------------------------------------------------------------------------------

such resignation as L/C Issuer or Swing Line Lender, the Co-Borrowers shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Co-Borrowers to
appoint any such successor shall affect the resignation of Wells Fargo Bank as
L/C Issuer or Swing Line Lender, as the case may be. If Wells Fargo Bank resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Wells Fargo Bank resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements reasonably
satisfactory to Wells Fargo Bank to effectively assume the obligations of Wells
Fargo Bank with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the “Information” (as such term is defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14 or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Co-Borrowers and their obligations, (g) with the consent of the Co-Borrowers
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Co-Borrowers.

For purposes of this Section, “Information” means all information received from
Holdings or any Subsidiary relating to Holdings or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by Holdings or any Subsidiary, provided that, in the
case of information received from a Co-Borrower or a

 

109



--------------------------------------------------------------------------------

Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Co-Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of a Co-Borrower or any other Loan
Party against any and all of the obligations of a Co-Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or the
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of a Co-Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (a) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Co-Borrowers and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (hereinafter referred to as the “Maximum Rate”). If
the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Co-Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium

 

110



--------------------------------------------------------------------------------

rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement and the other Loan Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof (including the credit facilities and letters of credit
referenced in paragraphs of this Section 10.10.

(c) Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Co-Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender

 

111



--------------------------------------------------------------------------------

is a Defaulting Lender, or if any other circumstance exists hereunder that gives
the Co-Borrowers the right to replace a Lender as a party hereto, then the
Co-Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Co-Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Co-Borrowers (in the case of all other
amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Co-Borrowers to require such assignment and
delegation cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN

 

112



--------------------------------------------------------------------------------

OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE CO-BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party hereby acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Co-Borrowers, each other
Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand,
(ii) each of the Co-Borrowers and the

 

113



--------------------------------------------------------------------------------

other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Co-Borrowers and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Co-Borrowers, any
other Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, any Arranger nor any Lender has any
obligation to the Co-Borrowers, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Co-Borrowers, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor any
Arranger has any obligation to disclose any of such interests to the
Co-Borrowers, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Co-Borrowers that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (hereinafter referred to as the “Act”), it is required to obtain, verify
and record information that identifies the Co-Borrowers, which information
includes the name and address of the Co-Borrowers and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Co-Borrowers in accordance with the Act. The Co-Borrowers shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

 

114



--------------------------------------------------------------------------------

ARTICLE XI.

LOAN PARTY GUARANTY

11.01 The Guaranty.

In order to induce the Lenders to enter into this Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the extensions of credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent, the Lenders and the
Bank Product Provider as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Obligations. If any or all of the
indebtedness becomes due and payable hereunder or under any Bank Product, each
Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent, the Lenders, the Bank Product Providers, or their
respective order, on demand, together with any and all reasonable expenses which
may be incurred by the Administrative Agent or the Lenders in collecting any of
the Obligations. The Loan Party Guaranty set forth in this Article XI is a
guaranty of timely payment and not of collection. The word “indebtedness” is
used in this Article XI in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of the Co-Borrowers, including
specifically all Obligations, arising in connection with this Agreement, the
other Loan Documents or any Bank Product, in each case, heretofore, now, or
hereafter made, incurred or created, whether voluntarily or involuntarily,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
whether or not such indebtedness is from time to time reduced, or extinguished
and thereafter increased or incurred, whether the Co-Borrowers may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable. This Guaranty is a continuing guaranty and shall be binding upon
each Guarantor and its successors and assigns, and each Guarantor irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Obligations.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including because of
any applicable state or federal law relating to fraudulent conveyances or
transfers) then the obligations of each such Guarantor hereunder shall be
limited to the maximum amount that is permissible under applicable law (whether
federal or state and including the Bankruptcy Code).

11.02 Bankruptcy.

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Obligations of the Co-Borrowers
to the Lenders and any Bank Product Provider whether or not due or payable by
the Co-Borrowers upon the occurrence of any Bankruptcy Event and unconditionally
promises to pay such Obligations to the Administrative Agent for the account of
the Lenders and to any such Bank Product Provider, or order, on demand, in
lawful money of the United States. Each of the Guarantors further agrees that to
the extent that the Co-Borrowers or a Guarantor shall make a payment or a
transfer of an interest in any property to the Administrative Agent, any Lender
or any Bank Product Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be

 

115



--------------------------------------------------------------------------------

fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Co-Borrowers or a Guarantor, the estate of the Co-Borrowers or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

11.03 Nature of Liability.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Obligations of the Co-Borrowers whether
executed by any such Guarantor, any other guarantor or by any other party, and
no Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Co-Borrowers or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Obligations of the
Co-Borrowers, or (c) any payment on or in reduction of any such other guaranty
or undertaking, or (d) any dissolution, termination or increase, decrease or
change in personnel by the Co-Borrowers, or (e) any payment made to the
Administrative Agent, the Lenders or any Bank Product Provider on the
Obligations which the Administrative Agent, such Lenders or such Bank Product
Provider the Co-Borrowers pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

11.04 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Co-Borrowers, and a separate action or actions may
be brought and prosecuted against each Guarantor whether or not action is
brought against any other Guarantor or the Co-Borrowers and whether or not any
other Guarantor or any Borrower is joined in any such action or actions.

11.05 Authorization.

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Bank Product Provider without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Obligations or any part thereof in accordance with this
Agreement and any Bank Product, as applicable, including any increase or
decrease of the rate of interest thereon, (b) take and hold security from any
Guarantor or any other party for the payment of this Loan Party Guaranty or the
Obligations and exchange, enforce waive and release any such security, (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their discretion may determine,
(d) release or substitute any one or more endorsers, Guarantors, the
Co-Borrowers or other obligors and (e) to the extent otherwise permitted herein,
release or substitute any Collateral.

 

116



--------------------------------------------------------------------------------

11.06 Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Provider to inquire into the capacity or powers of the Co-Borrowers or
the officers, directors, members, partners or agents acting or purporting to act
on its behalf, and any Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

11.07 Waiver.

(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Bank Product Provider to (i) proceed against the Co-Borrowers,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from the Co-Borrowers, any other guarantor or any other party, or
(iii) pursue any other remedy in the Administrative Agent’s, any Lender’s or any
Bank Product Provider’s whatsoever. Each of the Guarantors waives any defense
based on or arising out of any defense of the Co-Borrowers, any other guarantor
or any other party other than payment in full of the Obligations (other than
contingent indemnification obligations for which no claim has been made or
cannot be reasonably identified by an Indemnitee based on the then-known facts
and circumstances), including any defense based on or arising out of the
disability of the Co-Borrowers, any other guarantor or any other party, or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Co-Borrowers other than payment
in full of the Obligations. The Administrative Agent may, at its election,
foreclose on any security held by the Administrative Agent or a Lender by one or
more judicial or nonjudicial sales, whether or not every aspect of any such sale
is commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Administrative Agent or any
Lender may have against the Co-Borrowers or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full and the
Commitments have been terminated. Each of the Guarantors waives any defense
arising out of any such election by the Administrative Agent or any of the
Lenders, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantors against
the Co-Borrowers or any other party or any security.

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including notices of nonperformance, notice of protest,
notices of dishonor, notices of acceptance of this Loan Party Guaranty, and
notices of the existence, creation or incurring of new or additional
Obligations. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Co-Borrowers’ financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any
Lender shall have any duty to advise such Guarantor of information known to it
regarding such circumstances or risks.

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Loan
Party Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy
Code, or otherwise) to the claims of the Lenders or any Bank Product Provider
against the Co-Borrowers or any other guarantor of the

 

117



--------------------------------------------------------------------------------

Obligations of the Co-Borrowers owing to the Lenders or such Bank Product
Provider (collectively, the “Other Parties”) and all contractual, statutory or
common law rights of reimbursement, contribution or indemnity from any Other
Party which it may at any time otherwise have as a result of this Loan Party
Guaranty until such time as the Obligations shall have been paid in full and the
Commitments have been terminated. Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Administrative
Agent, the Lenders or any Bank Product Provider now have or may hereafter have
against any Other Party, any endorser or any other guarantor of all or any part
of the Obligations of the Co-Borrowers and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or the Bank Product Providers to secure payment of the Obligations
of the Co-Borrowers until such time as the Obligations (other than contingent
indemnification obligations) shall have been paid in full and the Commitments
have been terminated.

11.08 Limitation on Enforcement.

The Lenders and the Bank Product Providers agree that this Loan Party Guaranty
may be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Bank Product Provider (only with
respect to obligations under the applicable Bank Product) and that no Lender or
Bank Product Provider shall have any right individually to seek to enforce or to
enforce this Loan Party Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Lenders under the terms of this Agreement and for the benefit of any Bank
Product Provider under any Bank Product.

11.09 Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment of the
Obligations which are the subject of this Loan Party Guaranty and termination of
the Commitments relating thereto, confirm to the Co-Borrowers, the Guarantors or
any other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of
Section 11.2.

11.10 Eligible Contract Participant.

Notwithstanding anything to the contrary in any Loan Document, no Guarantor
shall be deemed under this Article XI to be a guarantor of any Swap Obligations
if such Guarantor was not an “eligible contract participant” as defined in §
1a(18) of the Commodity Exchange Act, at the time the guarantee under this
Article XI becomes effective with respect to such Swap Obligation and to the
extent that the providing of such guarantee by such Guarantor would violate the
Commodity Exchange Act; provided however that in determining whether any
Guarantor is an “eligible contract participant” under the Commodity Exchange
Act, the guarantee of the Obligations of such Guarantor under this Article XI by
a Guarantor that is also a Qualified ECP Guarantor shall be taken into account.

 

118



--------------------------------------------------------------------------------

11.11 Keepwell.

Without limiting anything in this Article XI, each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time to each Guarantor that is not an “eligible contract participant” under the
Commodity Exchange Act at the time the guarantee under this Article XI becomes
effective with respect to any Swap Obligation, to honor all of the Obligations
of such Guarantor under this Article XI in respect of such Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 11.11 for the maximum amount of such liability that can be hereby
incurred without rendering its undertaking under this Section 11.11, or
otherwise under this Article XI, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The undertaking of each Qualified ECP Guarantor under this Section 11.11 shall
remain in full force and effect until termination of the Commitments and payment
in full of all Loans and other Obligations. Each Qualified ECP Guarantor intends
that this Section 11.11 constitute, and this Section 11.11 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Guarantor that would otherwise not constitute an “eligible contract participant”
under the Commodity Exchange Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CO-BORROWERS: PREMIER HEALTHCARE ALLIANCE, L.P., a California limited
partnership By:   PREMIER SERVICES, LLC, its general partner

  By:  

/s/ Craig McKasson

    Name: Craig McKasson     Title:   Chief Financial Officer PREMIER SUPPLY
CHAIN IMPROVEMENT, INC., a Delaware corporation

  By:  

/s/ Craig McKasson

    Name:   Craig McKasson     Title:   Chief Financial Officer

PREMIER HEALTHCARE SOLUTIONS, INC., a Delaware corporation

  By:  

/s/ Craig McKasson

    Name:   Craig McKasson     Title:   Chief Financial Officer



--------------------------------------------------------------------------------

GUARANTORS: PREMIER PHARMACY BENEFIT MANAGEMENT, LLC,
a Delaware limited liability company By:  

/s/ Craig McKasson

  Name:   Craig McKasson   Title:   Chief Financial Officer PREMIER SERVICES,
LLC,
a Delaware limited liability company By:  

/s/ Craig McKasson

  Name:   Craig McKasson   Title:   Chief Financial Officer PROVIDER SELECT,
LLC,
a Delaware limited liability company By:  

/s/ Craig McKasson

  Name:   Craig McKasson   Title:   Chief Financial Officer NS3 HEALTH, LLC,
a Florida limited liability company By:  

/s/ Craig McKasson

  Name:   Craig McKasson   Title:   Chief Financial Officer NS3 SOFTWARE
SOLUTIONS, LLC,
a Florida limited liability company By:  

/s/ Craig McKasson

  Name:   Craig McKasson   Title:   Chief Financial Officer

[signature pages continue]



--------------------------------------------------------------------------------

COMMCARE PHARMACY - FTL, LLC,
a Florida limited liability company By:  

/s/ Craig McKasson

  Name:   Craig McKasson   Title:   Chief Financial Officer COMMCARE PHARMACY -
WPB, LLC,
a Florida limited liability company By:  

/s/ Craig McKasson

  Name:   Craig McKasson   Title:   Chief Financial Officer COMMCARE PHARMACY -
MIA, LLC,
a Florida limited liability company By:  

/s/ Craig McKasson

  Name:   Craig McKasson   Title:   Chief Financial Officer MEDDIUS, L.L.C.,
a Virginia limited liability company By:  

/s/ Craig McKasson

  Name:   Craig McKasson   Title:   Chief Financial Officer SYMMEDRX, LLC,
a Kansas limited liability company By:  

/s/ Craig McKasson

  Name:   Craig McKasson   Title:   Treasurer PREMIER MARKETPLACE, LLC,
a Delaware limited liability company By:  

/s/ Craig McKasson

  Name:   Craig McKasson   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

MEMDATA, LLC,
a Texas limited liability company By:  

/s/ Craig McKasson

  Name:   Craig McKasson   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Andrea S. Chen

Name:  

Andrea S. Chen

Title:  

Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as a Lender By:  

/s/ James P. Harbeson

Name:   James P. Harbeson Title:   Vice President



--------------------------------------------------------------------------------

NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ John C. Canty

Name:  

John C. Canty

Title:  

Senior Vice President / Division Manager



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as a Lender By:  

/s/ Patrick S. Thornton

Name:   Patrick S. Thornton Title:   Executive Director



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Tamara M. Dowd

Name:   Tamara M. Dowd Title:   Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ John M. Langenderfer

Name:   John M. Langenderfer Title:   Senior Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Jared Cohen

Name:   Jared Cohen Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A. as a Lender By:  

/s/ Marni McManus

Name:   Marni McManus Title:   Vice President



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Sanya Valeva

Name:   Sanya Valeva Title:   Senior Vice President

 



--------------------------------------------------------------------------------

Schedule 1.01(a)

Non-Wholly Owned Subsidiary

Innovatix, LLC

SVS, LLC



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentage

Revolving Loan

 

Lender

   Commitment      Applicable Percentage  

Wells Fargo Bank, National Association

   $ 122,500,000.00         16.333333333 % 

Bank of America, N.A.

   $ 122,500,000.00         16.333333333 % 

Citibank, N.A.

   $ 95,000,000.00         12.666666667 % 

JPMorgan Chase Bank, N.A.

   $ 95,000,000.00         12.666666667 % 

SunTrust Bank

   $ 95,000,000.00         12.666666667 % 

Key Bank National Association

   $ 70,000,000.00         9.333333333 % 

U.S. Bank Association

   $ 70,000,000.00         9.333333333 % 

The Northern Trust Company

   $ 30,000,000.00         4.000000000 % 

Fifth Third Bank

   $ 25,000,000.00         3.333333333 % 

Morgan Stanley Bank, N.A.

   $ 25,000,000.00         3.333333333 %    

 

 

    

 

 

 

Total

   $ 750,000,000.00         100.000000000 %    

 

 

    

 

 

 

Swing Line Loan

 

Lender

   Commitment      Applicable
Percentage  

Wells Fargo Bank, National Association

   $ 75,000,000         100 % 



--------------------------------------------------------------------------------

Schedule 5.03

Other Consents

None



--------------------------------------------------------------------------------

Schedule 5.05

Supplement to Interim Financial Statements

Liabilities as of June 30th, 2013

 

     (In Thousands)  

Current liabilities:

  

Accounts payable and accrued expenses

   $ 61,203   

Accrued compensation and benefits

     51,359   

Deferred revenue

     18,880   

Current portion of notes payable

     12,149   

Other current liabilities

     1,557      

 

 

 

Total current liabilities

     145,148   

Notes payable, less current portion

     22,468   

Long-term liabilities

     45,897      

 

 

 

Total liabilities

     213,513      

 

 

 



--------------------------------------------------------------------------------

Schedule 5.12

ERISA Compliance

Pension Plans:

Premier Inc Retirement Savings Plan

Premier Inc Employees Pension Plan

Liabilities:

None



--------------------------------------------------------------------------------

Schedule 5.13

Subsidiaries; Capital Stock

(a) Subsidiaries

 

Loan Party/Owner

  

Subsidiary/Issuer

   % Ownership  

Premier Services, LLC

   Premier Healthcare Alliance, L.P.      22.3300967124 % 

Premier Healthcare Alliance, L.P.

   Premier Healthcare Solutions, Inc.      100 %     Premier Supply Chain
Improvement, Inc.      100 %     Premier Marketplace, LLC      100 %    
Provider Select, LLC      100 % 

Premier Healthcare Solutions, Inc.

   Meddius, LLC      100 %     Premier Pharmacy Benefit Management, LLC      100
%     Symmedrx, LLC      100 %     MEMdata, LLC      100 %     Premier UK Health
Care Consulting Limited1      100 % 

Premier Supply Chain Improvement, Inc.

   NS3 Health, LLC      100 %     SVS, LLC      60 %     Innovatix, LLC      50
% 

NS3 Health, LLC

   Commcare Pharmacy-FTL, LLC      100 %     Commcare Pharmacy-MIA, LLC      100
%     Commcare Pharmacy-WPB, LLC      100 %     NS3 Software Solutions, LLC     
100 % 

 

1  This entity is in the process of being dissolved.

(b) Other Entities: None



--------------------------------------------------------------------------------

Schedule 5.18

Intellectual Property Matters

None



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

 

Financing Statement

  

Secured Party & Address

  

Debtor & Address

  

Collateral

State of Florida

Filing Number:

200901130387

Dated: 9/1/2009

  

Wells Fargo Equipment Finance, Inc.

733 Marquette Avenue,

Suite 700

Minneapolis, MN 55402

  

NS3 Health, LLC

2817 E. Oakland Park, Blvd, Suite 303

Ft. Lauderdale, FL 33306

   1 TLA Mini Beta Automated Pharmacy Dispensing System and all attachments and
accessories.

State of Florida

Filing Number:

200901273064

Dated: 9/29/2009

  

Wells Fargo Equipment Finance, Inc.

733 Marquette Avenue,

Suite 700

Minneapolis, MN 55402

  

NS3 Health, LLC

2817 E. Oakland Park, Blvd, Suite 303

Ft. Lauderdale, FL 33306

   1 Parata Mini Beta Pharmacy Dispensing System and all attachments and
accessories.

State of Florida

Filing Number:

200901358213

Dated: 10/14/2009

  

Wells Fargo Equipment Finance, Inc.

733 Marquette Avenue,

Suite 700

Minneapolis, MN 55402

  

NS3 Health, LLC

2817 E. Oakland Park, Blvd, Suite 303

Ft. Lauderdale, FL 33306

   1 Parata TLA Mini Beta Pharmacy Dispensing System and all attachments and
accessories.

State of Texas

Filing Number

09-00165351994

Dated: 06/09/2009

  

Wells Fargo Financial Leasing, Inc.

800 Walnut Street, MAC F-4031-040

Des Moines, IA 50309

  

MEMdata, LLC

1601 Sebesta Road,

College Station,

TX 77845

   XEROX Copier 7675 VDR565433



--------------------------------------------------------------------------------

Schedule 7.02

Existing Indebtedness

 

Debtor

  

Lender

  

Indebtedness Amount

NS3 Health, LLC    Wells Fargo Equipment Finance, Inc.    Any indebtedness
secured by the collateral listed in financing statements numbers 200901130387,
200901273064, 200901358213 filed with the Florida Secured Transactions Registry.



--------------------------------------------------------------------------------

Schedule 7.13

Existing Investments

See Schedule 5.13.

Premier Healthcare Solutions, Inc. owns 647,000 shares (3.3%) of Activate
Networks, Inc.



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices;

Notices

Administrative Agent’s Office:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 715-0092

Notice address for the Administrative Agent, the L/C Issuer or the Swing Line
Lender:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 715-0092

With copies to:

Wells Fargo Bank, National Association

MAC D1053-150

301 S College St.

14th Floor

Charlotte, NC 28202

Attention of: Matt Olson

Telephone No.: (704) 715-6401

Facsimile No.: (704) 715-1438

Email: matthew.olson@wellsfargo.com

Notice address for Co-Borrower and any Borrower

Premier Healthcare Alliance, L.P.

Premier Healthcare Solutions, Inc.

Premier Supply Chain Improvement, Inc.

c/o Premier, Inc.

Attn: Jeffrey Lemkin, General Counsel

13034 Ballantyne Corporate Place

Charlotte, NC 28277

Phone/Fax: 704-816-6560

jeffrey_lemkin2@premierinc.com



--------------------------------------------------------------------------------

with a copies to:

c/o Premier, Inc.

Attn: Rhanchelle Garmon, Treasury Manager

13034 Ballantyne Corporate Place

Charlotte, NC 28277

Phone/Fax: 704-816-5005

rhanchelle_garmon@premierinc.com

with a copies to:

McDermott Will & Emery LLP

Attn: David L. Klatsky

2049 Century Park East, 38th Floor

Los Angeles, CA 90067-3218

Telephone: 310 551 9379

Fax: 310 277 4730

dklatsky@mwe.com

Co-Borrowers’ website

premierinc.com

Taxpayer Identification Number

 

Loan Party

  

Taxpayer Identification Number

Premier Healthcare Alliance, L.P.    33-0387407 Premier Healthcare Solutions,
Inc.    33-0054358 Premier Supply Chain Improvement, Inc.    32-0066268 Commcare
Pharmacy-FTL, LLC    20-3555611 Commcare Pharmacy-WPB, LLC    65-1188311
Commcare Pharmacy-MIA, LLC    20-3531603 Meddius, LLC    20-4292548 MEMdata, LLC
   74-2976122 NS3 Health, LLC    20-1216403 NS3 Software Solutions, LLC   
80-0782675



--------------------------------------------------------------------------------

Loan Party

  

Taxpayer Identification Number

Premier Marketplace, LLC    46-3871308 Premier Pharmacy Benefit Management, LLC
   45-2392244 Premier Services, LLC    N/A Provider Select, LLC    32-0066268
Symmedrx, LLC    20-2403434



--------------------------------------------------------------------------------

EXHIBIT “A”

ATTACHED TO AND MADE A PART OF THAT CREDIT AGREEMENT BY AND AMONG, AMONGST
OTHERS, PREMIER HEALTHCARE ALLIANCE, L.P., PREMIER SUPPLY CHAIN IMPROVEMENT,
INC. AND PREMIER HEALTHCARE SOLUTIONS, INC., AS CO-BORROWERS, THE GUARANTORS
PARTY THERETO, THE LENDERS PARTY THERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT, DATED AS OF JUNE 24, 2014

FORM OF COMMITTED LOAN NOTICE

Date:             ,    

 

To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June 24, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Premier Healthcare Alliance, L.P., a California
limited partnership, Premier Supply Chain Improvement, Inc., a Delaware
corporation, and Premier Healthcare Solutions, Inc., a Delaware corporation
(hereinafter collectively referred to as the “Co-Borrowers”), Premier Services,
LLC, a Delaware limited liability company (“Holdings”), and the other Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Wells Fargo Bank, National Association as Administrative Agent, Swing Line
Lender and L/C Issuer.

The undersigned hereby requests (select one):

¨  A Borrowing of Committed Loans            ¨  A conversion or continuation of
Loans

1. On                      (a Business Day).

2. In the amount of $[            ]2.

3. Comprised of                     .

[Type of Committed Loan requested]

4. For Eurodollar Rate Loans: with an Interest Period of [        ]3 months.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

2  Minimum principal amount of $2,500,000 or a whole multiple of $500,000 in
excess thereof.

3  1, 2, 3 or 6 months or 12 months with consent of Lenders.

 

A - 1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

The undersigned hereby certifies that:

(a) The representations and warranties of the Co-Borrowers and each other Loan
Party contained in Article V of the Agreement (other than those set forth and
contained in Sections 5.05(c) and 5.06) or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, (i) with respect to representations and warranties that contain a
materiality qualification, shall be true and correct on and as of the date of
such Credit Extension and (ii) with respect to representations and warranties
that do not contain a materiality qualification shall be true and correct in all
material respects on and as of the date of such Credit Extension, in each case
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

PREMIER HEALTHCARE ALLIANCE, L.P. By:  

 

Name:  

 

Title:  

 

PREMIER SUPPLY CHAIN IMPROVEMENT, INC. By:  

 

Name:  

 

Title:  

 

PREMIER HEALTHCARE SOLUTIONS, INC. By:  

 

Name:  

 

Title:  

 

 

A - 2

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT “B”

ATTACHED TO AND MADE A PART OF THAT CREDIT AGREEMENT BY AND AMONG, AMONGST
OTHERS, PREMIER HEALTHCARE ALLIANCE, L.P., PREMIER SUPPLY CHAIN IMPROVEMENT,
INC. AND PREMIER HEALTHCARE SOLUTIONS, INC., AS CO-BORROWERS, THE GUARANTORS
PARTY THERETO, THE LENDERS PARTY THERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT, DATED AS OF JUNE 24, 2014

FORM OF SWING LINE LOAN NOTICE

Date:             ,    

 

To: Wells Fargo Bank, National Association, as Swing Line Lender

Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June 24, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Premier Healthcare Alliance, L.P., a California
limited partnership, Premier Supply Chain Improvement, Inc., a Delaware
corporation, and Premier Healthcare Solutions, Inc., a Delaware corporation
(hereinafter collectively referred to as the “Co-Borrowers”), Premier Services,
LLC, a Delaware limited liability company (“Holdings”), and the other Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Wells Fargo Bank, National Association as Administrative Agent, Swing Line
Lender and L/C Issuer.

The undersigned hereby requests a Swing Line Loan:

1. On                      (a Business Day).

2. In the amount of $            .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

The undersigned hereby certifies that:

(a) The representations and warranties of the Co-Borrowers and each other Loan
Party contained in Article V of the Agreement (other than those set forth and
contained in Sections 5.05(c) and 5.06) or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, (i) with respect to representations and warranties that contain a
materiality qualification, shall be true and correct on and as of the date of
such Credit Extension and (ii) with respect to representations and warranties
that do not contain a materiality qualification shall be true and correct in all
material respects on and as of the date of such Credit Extension, in each case
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they

 

B - 1

Form of Note



--------------------------------------------------------------------------------

shall be true and correct as of such earlier date, and except that the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

PREMIER HEALTHCARE ALLIANCE, L.P. By:  

 

Name:  

 

Title:  

 

PREMIER SUPPLY CHAIN IMPROVEMENT, INC. By:  

 

Name:  

 

Title:  

 

PREMIER HEALTHCARE SOLUTIONS, INC. By:  

 

Name:  

 

Title:  

 

 

B - 2

Form of Note



--------------------------------------------------------------------------------

EXHIBIT “C”

ATTACHED TO AND MADE A PART OF THAT CREDIT AGREEMENT BY AND AMONG, AMONGST
OTHERS, PREMIER HEALTHCARE ALLIANCE, L.P., PREMIER SUPPLY CHAIN IMPROVEMENT,
INC. AND PREMIER HEALTHCARE SOLUTIONS, INC., AS CO-BORROWERS, THE GUARANTORS
PARTY THERETO, THE LENDERS PARTY THERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT, DATED AS OF JUNE 24, 2014

FORM OF NOTE

 

FOR VALUE RECEIVED, the undersigned (hereinafter collectively referred to as the
“Co-Borrowers”) hereby promise to pay, on a joint and several basis, to
[                                             ] or registered assigns
(hereinafter referred to as the “Lender”), in accordance with the provisions of
the “Agreement” (as such term is hereinafter defined), the principal amount of
[                                        ] or such other amount as shall have
been advanced from time to time by the Lender to the Co-Borrowers under that
certain Credit Agreement, dated as of June 24, 2014 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Co-Borrowers, Premier Services, LLC, a Delaware limited liability
company (“Holdings”) and the other Guarantors from time to time party thereto,
the Lenders from time to time party thereto and Wells Fargo Bank, National
Association as Administrative Agent, Swing Line Lender and L/C Issuer.

The Co-Borrowers promise to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty set forth in Article XI of the Agreement. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

 

C - 1

Form of Note



--------------------------------------------------------------------------------

The Co-Borrowers, for themselves and their respective successors and assigns,
hereby waive diligence, presentment, protest and demand and notice of protest,
demand, dishonor and non-payment of this Note.

 

C - 2

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

PREMIER HEALTHCARE ALLIANCE, L.P. By:  

 

Name:  

 

Title:  

 

PREMIER SUPPLY CHAIN IMPROVEMENT, INC. By:  

 

Name:  

 

Title:  

 

PREMIER HEALTHCARE SOLUTIONS, INC. By:  

 

Name:  

 

Title:  

 

 

C - 3

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Amount of

Loan Made

   End of
    Interest    
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                                
        

 

C - 4

Form of Note



--------------------------------------------------------------------------------

EXHIBIT “D”

ATTACHED TO AND MADE A PART OF THAT CREDIT AGREEMENT BY AND AMONG, AMONGST
OTHERS, PREMIER HEALTHCARE ALLIANCE, L.P., PREMIER SUPPLY CHAIN IMPROVEMENT,
INC. AND PREMIER HEALTHCARE SOLUTIONS, INC., AS CO-BORROWERS, THE GUARANTORS
PARTY THERETO, THE LENDERS PARTY THERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT, DATED AS OF JUNE 24, 2014

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,

 

To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June 24, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Premier Healthcare Alliance, L.P., a California
limited partnership, Premier Supply Chain Improvement, Inc., a Delaware
corporation, and Premier Healthcare Solutions, Inc., a Delaware corporation
(hereinafter collectively referred to as the “Co-Borrowers”), Premier Services,
LLC, a Delaware limited liability company (“Holdings”) and the other Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Wells Fargo Bank, National Association as Administrative Agent, Swing Line
Lender and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Co-Borrowers, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Co-Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Co-Borrowers have delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of Holdings and
its direct and indirect Subsidiaries on a consolidated basis, ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Co-Borrowers have delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of Holdings and its
direct and indirect Subsidiaries on a consolidated basis, ended as of the above
date. Such financial statements fairly present in all material respects the
financial condition and results of operations of Holdings and its direct and
indirect Subsidiaries on a consolidated basis in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.

 

D - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

2. Co-Borrowers hereby certify that the financial covenant analyses and
information set forth on Schedules 1 and 2 attached hereto are true and accurate
on and as of the date of this Certificate.

3. The representations and warranties of the Co-Borrowers and each other Loan
Party contained in Article V of the Agreement (other than those set forth and
contained in Sections 5.05(c) and 5.06) or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, (i) with respect to representations and warranties that contain a
materiality qualification, shall be true and correct on and as of the date of
such Credit Extension and (ii) with respect to representations and warranties
that do not contain a materiality qualification shall be true and correct in all
material respects on and as of the date of such Credit Extension, in each case
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

4. No Default or Event of Default exists as of the date of this Certificate
[except as follows:                     ].

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

D - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

PREMIER SERVICES, LLC By:  

 

Name:  

 

Title:  

 

 

D - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 7.08(a) – Consolidated Interest Coverage Ratio.     A.  
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):     1.   Consolidated Net Income for the Subject Period:   $
                  2.   Consolidated Interest Expense for the Subject Period:   $
                  3.   Provision for Federal, state, local and foreign income
taxes for the Subject Period:   $                   4.   Depreciation and
amortization expense (including amortization of intangibles (including, but not
limited to, goodwill) and organization costs) for the Subject Period:   $
                  5.   Other non-cash charges, non-cash expenses and non-cash
items reducing Consolidated Net Income for the Subject Period:       (A)  
Charges against goodwill:   $                     (B)   The amount of any
non-cash loss that is recognized pursuant to SFAS 141(R) in connection with the
recognition or re-measurement of any earnout payment liability:   $             
       (C)   The amount of any non-cash loss associated with foreign exchange
contracts:   $                     (D)   The amount of any amortization of
customer contracts, non-compete agreements or other intangible assets:   $
                    (E)   The impact of acquisition accounting or similar
adjustments required or permitted by GAAP in connection with any Permitted
Acquisition:   $                   6.   Such amounts of trailing twelve month
EBITDA as the Loan Parties and the Agent shall agree to in writing for a target
business acquired by any Loan Party in connection with any Permitted Acquisition
for the Subject Period:   $                   7.   Non-cash stock option and
other equity-based compensation for the Subject Period:   $                   8.
  Non-recurring cash charges for the Subject Period (not to exceed $10,000,000
for any 12 month period):   $                

 

D - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

  9.   Non-cash charges previously added back to Consolidated Net Income in
determining Consolidated EBITDA for the Subject Period to the extent such
non-cash charges have become cash charges during such period:   $             
     10.   Any other non-recurring cash or non-cash gains for the Subject
Period:   $                   11.   Cash payments made in the Subject Period in
respect of such non-cash charges, expenses or losses (excluding any such charge,
expense or loss incurred in the ordinary course of business that constitutes an
accrual of or a reserve for cash charges for any future period):   $
                  12.   Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7
+ 8 – 9 – 10 – 11):   $                   B.   Consolidated Interest Expense for
Subject Period:   $                   C.   Consolidated Interest Coverage Ratio
(Line I.A.12 ÷ Line I.B):             -to- 1      Minimum required:    
3.0 -to- 1.0    II.   Section 7.08(b) – Consolidated Total Leverage Ratio.    
A.   Consolidated Funded Debt at Statement Date:   $                   B.  
Consolidated EBITDA for Subject Period:   $                   C.   Consolidated
Total Leverage Ratio (Line II.A ÷ Line II.B):             -to- 1      Maximum
permitted:     3.0 -to- 1.0   

 

D - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated EBITDA

  

Quarter
Ended

  

Quarter
Ended

  

Quarter
Ended

  

Quarter
Ended

  

Twelve
Months
Ended

Consolidated Net Income

              

+ Consolidated Interest Expense

              

+ income taxes

              

+ depreciation expense

              

+ amortization expense

              

+ non-cash charges against goodwill

              

+ non-cash loss in connection with the recognition or re-measurement of any
earnout payment liability

              

+ non-cash losses associated with foreign exchange contracts

              

+ amortization of customer contracts, non-compete agreements or other intangible
assets

              

 

D - 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

+ the impact of acquisition accounting or similar adjustments required or
permitted by GAAP in connection with any Permitted Acquisition

              

+ EBITDA of target business acquired in connection with a Permitted Acquisition

              

- non-cash stock option and equity-based compensation

              

- non-recurring cash charges

              

- other non-recurring cash or non-cash gains

              

- non-cash charges previously added back that become cash charges

              

- cash payments in respect of non-cash charges, expenses or losses

              

= Consolidated EBITDA

              

 

D - 7

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT “E-1”

ATTACHED TO AND MADE A PART OF THAT CREDIT AGREEMENT BY AND AMONG, AMONGST
OTHERS, PREMIER HEALTHCARE ALLIANCE, L.P., PREMIER SUPPLY CHAIN IMPROVEMENT,
INC. AND PREMIER HEALTHCARE SOLUTIONS, INC., AS CO-BORROWERS, THE GUARANTORS
PARTY THERETO, THE LENDERS PARTY THERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT, DATED AS OF JUNE 24, 2014

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

 

        

 

  

 

E-1 - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2.    Assignee[s]:   

 

        

 

  

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Co-Borrowers: Premier Healthcare Alliance, L.P., Premier Supply Chain
Improvement, Inc. and Premier Healthcare Solutions, Inc.

 

4. Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of June 24, 2014, among Premier
Healthcare Alliance, L.P., Premier Supply Chain Improvement, Inc. and Premier
Healthcare Solutions, Inc., as Co-Borrowers, Premier Services, LLC (“Holdings”)
and the other Guarantors from time to time party thereto, the Lenders from time
to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent, Swing Line Lender and L/C Issuer

 

6. Assigned Interest[s]:

 

Assignor[s]

   Assignee[s]    Facility
Assigned    Aggregate
Amount of
Commitment
for all Lenders      Amount of
Commitment
Assigned      Percentage
Assigned of
Commitment     CUSIP
Number          $         $             %             $         $             % 
           $         $             %   

 

  [7. Trade Date:                     ]

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

E-1 - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Title:   ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Title:  

[Consented to and] Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent

 

By:  

 

  Title:  

[Consented to:]4

PREMIER HEALTHCARE ALLIANCE, L.P.

 

By:  

 

  Title:  

PREMIER SUPPLY CHAIN IMPROVEMENT, INC.

 

By:  

 

  Title:  

PREMIER HEALTHCARE SOLUTIONS, INC.

 

By:  

 

  Title:  

 

4  To the extent required by Section 10.06(b)(iii)(B).

 

E-1 - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

CREDIT AGREEMENT FOR PREMIER HEALTHCARE ALLIANCE, L.P., PREMIER SUPPLY CHAIN
IMPROVEMENT, INC. AND PREMIER HEALTHCARE SOLUTIONS, INC.

DATED AS OF JUNE 24, 2014

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Co-Borrowers, any of their Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Co-Borrowers, any of their Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.05 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on

 

E-1 - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-1 - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT “E-2”

ATTACHED TO AND MADE A PART OF THAT CREDIT AGREEMENT BY AND AMONG, AMONGST
OTHERS, PREMIER HEALTHCARE ALLIANCE, L.P., PREMIER SUPPLY CHAIN IMPROVEMENT,
INC. AND PREMIER HEALTHCARE SOLUTIONS, INC., AS CO-BORROWERS, THE GUARANTORS
PARTY THERETO, THE LENDERS PARTY THERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT, DATED AS OF JUNE 24, 2014

FORM OF ADMINISTRATIVE QUESTIONNAIRE

(TO BE PROVIDED BY ADMINISTRATIVE AGENT)

 

E-2 - 1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT “E-3”

ATTACHED TO AND MADE A PART OF THAT CREDIT AGREEMENT BY AND AMONG, AMONGST
OTHERS, PREMIER HEALTHCARE ALLIANCE, L.P., PREMIER SUPPLY CHAIN IMPROVEMENT,
INC. AND PREMIER HEALTHCARE SOLUTIONS, INC., AS CO-BORROWERS, THE GUARANTORS
PARTY THERETO, THE LENDERS PARTY THERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT, DATED AS OF JUNE 24, 2014

JOINDER

This Joinder (this “Joinder”) is dated as of the Effective Date set forth below
and is entered into by [the][each] joining party identified in item 1 below
([the][each, a] “Joining Party”). [It is understood and agreed that the rights
and obligations of the Joining Parties hereunder are several and not joint.]
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Joining Party. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this Joinder
as if set forth herein in full.

For an agreed consideration, [the][each] Joining Party hereby irrevocably joins,
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, as a signatory to the Credit Agreement and accepts
(i) the rights and obligations of a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below and (ii) all claims,
suits, causes of action and any other right of a Lender against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations in which [the][each] Joining Party has
joined pursuant to clause (i) above (the rights and obligations being undertaken
by [the][each] Joining Party described in clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Interest”).

 

1.    Joining Party[ies]:   

 

        

 

  

 

2. Co-Borrowers: Premier Healthcare Alliance, L.P., Premier Supply Chain
Improvement, Inc. and Premier Healthcare Solutions, Inc.

 

4. Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of June 24, 2014, among Premier
Healthcare Alliance, L.P., Premier Supply Chain Improvement, Inc. and Premier
Healthcare Solutions, Inc., as Co-Borrowers, Premier Services, LLC (“Holdings”)
and the other Guarantors from time to time party thereto, the Lenders from time
to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent, Swing Line Lender and L/C Issuer

 

E-3 - 1

Form of Joinder



--------------------------------------------------------------------------------

5. Interest[s]:

 

Joining Party[ies]

   Amount of
Commitment
Undertaken      Percentage
of
Commitment     CUSIP
Number    $                           %       $                           %   
   $                           %   

 

  [6. Trade Date:                     ]

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Joinder are hereby agreed to:

 

JOINING PARTY: [NAME OF JOINING PARTY] By:  

 

  Title:

 

[Consented to and] Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent By:  

 

  Title: [Consented to:] PREMIER HEALTHCARE ALLIANCE, L.P. By:  

 

  Title: PREMIER HEALTHCARE SOLUTIONS, INC. By:  

 

  Title:

 

E-3 - 2

Form of Joinder



--------------------------------------------------------------------------------

[Consented to:] PREMIER HEALTHCARE SOLUTIONS, INC. By:  

 

  Title:

 

E-3 - 1

Form of Joinder



--------------------------------------------------------------------------------

ANNEX 1 TO JOINDER

CREDIT AGREEMENT FOR PREMIER HEALTHCARE ALLIANCE, L.P., PREMIER SUPPLY CHAIN
IMPROVEMENT, INC. AND PREMIER HEALTHCARE SOLUTIONS, INC.

DATED AS OF JUNE 24, 2014

STANDARD TERMS AND CONDITIONS FOR

JOINDER

1. Representations and Warranties. [The][Each] Joining Party (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Joinder and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Interest and either it, or the Person exercising
discretion in making its decision to acquire [the][such] Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.05 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Joinder and to acquire [the][such] Interest, (vi) it has, independently and
without reliance upon the Administrative Agent, the Arrangers, or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Joinder and to
acquire [the][such] Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Joining
Party; and (b) agrees that (i) it will, independently and without reliance upon
the Administrative Agent, the Arranger, or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Joining
Party for amounts which have accrued from and after the Effective Date.

3. General Provisions. This Joinder shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Joinder may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Joinder by telecopy shall be effective as delivery of a manually
executed counterpart of this Joinder. This Joinder shall be governed by, and
construed in accordance with, the law of the State of New York.

 

E-3 - 2

Form of Joinder



--------------------------------------------------------------------------------

EXHIBIT “F”

ATTACHED TO AND MADE A PART OF THAT CREDIT AGREEMENT BY AND AMONG, AMONGST
OTHERS, PREMIER HEALTHCARE ALLIANCE, L.P., PREMIER SUPPLY CHAIN IMPROVEMENT,
INC. AND PREMIER HEALTHCARE SOLUTIONS, INC., AS CO-BORROWERS, THE GUARANTORS
PARTY THERETO, THE LENDERS PARTY THERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT, DATED AS OF JUNE 24, 2014

GUARANTOR JOINDER AGREEMENT

This Joinder Agreement (this “Agreement”), dated as of [            ,         ],
is by and among [                    , a                     ] (the “Subsidiary
Guarantor”), Premier Healthcare Alliance, L.P., a California limited
partnership, Premier Supply Chain Improvement, Inc., a Delaware corporation, and
Premier Healthcare Solutions, Inc., a Delaware corporation (the “Co-Borrowers”),
and Wells Fargo Bank, National Association, in its capacity as administrative
agent (in such capacity, the “Administrative Agent”) under that certain Credit
Agreement, dated as of June 24, 2014 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”), by and
among the Co-Borrowers, the Guarantors, the Lenders and the Administrative
Agent. Capitalized terms used herein but not otherwise defined shall have the
meanings provided in the Credit Agreement.

The Subsidiary Guarantor is a Domestic Subsidiary (that is not an Excluded
Subsidiary), and, consequently, the Loan Parties are required by Section 6.12 of
the Credit Agreement to cause the Subsidiary Guarantor to become a “Guarantor”
thereunder.

Accordingly, the Subsidiary Guarantor and the Co-Borrowers hereby agree as
follows with the Administrative Agent, for the benefit of the Lenders:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution and delivery of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to and a “Guarantor” under the Credit Agreement and shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Credit Agreement. The Subsidiary Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the applicable Loan Documents applicable to a Subsidiary Guarantor,
including, without limitation (a) all of the representations and warranties
applicable to a Subsidiary Guarantor set forth in Article V of the Credit
Agreement and (b) all of the affirmative and negative covenants applicable to a
Subsidiary Guarantor set forth in Articles VI and VII of the Credit Agreement.
Without limiting the generality of the foregoing terms of this Paragraph 1, the
Subsidiary Guarantor hereby guarantees, jointly and severally together with the
other Guarantors, the prompt payment of the Obligations in accordance with
Article XI of the Credit Agreement.

2. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto. The
information on the schedules to the Credit Agreement are hereby supplemented
with respect to the Subsidiary Guarantor (to the extent permitted or required
under the Credit Agreement) to reflect the information shown on the attached
Annex 1.

 

F - 1

Form of Guarantor Joinder Agreement



--------------------------------------------------------------------------------

3. The information on Annex 1 to this Agreement is true and correct as of the
date hereof.

4. The Co-Borrowers confirm that the Credit Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect. The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term “Loan Party Guaranty,” as
used in the Credit Agreement, shall include all obligations of the Subsidiary
Guarantor under the Credit Agreement and under each other Credit Document.

5. Each of the Co-Borrowers and the Subsidiary Guarantor agrees that at any time
and from time to time, upon the written request of the Administrative Agent, it
will execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement in order to effect the purposes of this
Agreement.

6. This Agreement (a) may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

7. This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of New York. The terms of Sections 10.14(b),
(c) and (d) and Section 10.15 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

F - 2

Form of Guarantor Joinder Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Co-Borrowers and the Subsidiary Guarantor has
caused this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

SUBSIDIARY GUARANTOR:     [SUBSIDIARY GUARANTOR]     By:  

 

    Name:  

 

    Title:  

 

CO-BORROWERS:     PREMIER HEALTHCARE ALLIANCE, L.P.,     a California limited
partnership     By:  

 

    Name:  

 

    Title:  

 

    PREMIER SUPPLY CHAIN IMPROVEMENT, INC.,     a Delaware corporations     By:
 

 

    Name:  

 

    Title:  

 

    PREMIER HEALTHCARE SOLUTIONS, INC.,     a Delaware corporations     By:  

 

    Name:  

 

    Title:  

 

 

Acknowledged, accepted and agreed: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent By:  

 

Name:  

 

Title:  

 

 

F - 3

Form of Guarantor Joinder Agreement



--------------------------------------------------------------------------------

ANNEX 1 TO GUARANTOR JOINDER AGREEMENT

Schedules to Credit Agreement

[TO BE COMPLETED BY THE CO-BORROWERs OR SUBSIDIARY GUARANTOR

AS TO THE SUBSIDIARY GUARANTOR]

 

F - 4

Form of Guarantor Joinder Agreement



--------------------------------------------------------------------------------

EXHIBIT “G”

BANK PRODUCT PROVIDER NOTICE

Dated as of:                 

Wells Fargo Bank, National Association,

[Address]

[Attention]

This Bank Product Provider Notice is delivered to you pursuant to the terms of
the Credit Agreement dated as of June 24, 2014 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Premier Healthcare Alliance, L.P., a California limited partnership, Premier
Supply Chain Improvement, Inc., a Delaware corporation, and Premier Healthcare
Solutions, Inc., a Delaware Corporation (collectively, the “Co-Borrowers”),
Premier Services, LLC (“Holdings”) and the other Guarantors, the lenders from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”) and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Name of Bank Product Provider] hereby notifies you, pursuant to the terms of
the Credit Agreement, that:

(a) [Name of Bank Product Provider] meets the requirements of a Bank Product
Provider under the terms of the Credit Agreement and is a Bank Product Provider
under the Credit Agreement and the other Loan Documents.

(b) The Loan Parties have entered into Bank Products with [Name of Bank Product
Provider] which include: [set forth Bank Products as the maximum dollar amount
(if reasonably capable of being determined) of obligations arising thereunder].

(c) The methodology to be used by such parties in determining the Bank Product
Debt owing from time to time is:                     .

Delivery of this Notice by facsimile or electronic mail shall be effective as an
original.

A duly authorized officer of the undersigned has executed this Notice as of the
     day of             ,         .

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

G - 1

Form of Bank Product Provider Notice



--------------------------------------------------------------------------------

                                         , as a Bank Product Provider By:  

 

Name:  

 

Title:  

 

 

G - 2

Form of Bank Product Provider Notice